As filed with the Securities and Exchange Commission on March 23, 2012 Registration No. 333-143710 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 post-effective amendment no. 5 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NETWORK-1 SECURITY SOLUTIONS, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE 11-3027591 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 445 Park Avenue, Suite 1020 New York, New York 10022 (212) 829-5770 (Address, including zip code, and telephone number, including area code, of Registrant's principal executive offices) Corey M. Horowitz Chairman and Chief Executive Officer 445 Park Avenue, Suite 1020 New York, New York 10022 (212) 829-5770 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive officers) Copies to: Sam Schwartz, Esq. Eiseman Levine Lehrhaupt & Kakoyiannis, P.C. 805 Third Avenue New York, New York 10022 (212) 752-1000 Approximate date of proposed sale to public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1993, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer ¨ Smaller reporting company x Explanatory Note: This Post Effective Amendment No.5 on Form S-1 is intended to supplement and amend the Registrant’s Registration Statement on Form SB-2 (File No. 333-143710 ) which was filed on July13, 2007 and Registrant’s Registration Statement on Form S-2 (File No. 333-126013) which was filed on June21, 2005.The primary purpose of this post-effective amendment is to include the Registrant’s audited financial statements for the fiscal year ended December31, 2011 and corresponding updated information about the business of the Registrant into the Prospectus forming a part hereof. Note Regarding Registration Fees: All fees for the shares registered on this Post-Effective Amendment No. 5 were paid upon the initial filing of the registration statement covering such shares, as noted above. No shares incremental to the number of shares initially registered are registered hereby and accordingly no additional fees are payable. The registrant hereby amends this post-effective amendment to the registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this post-effective amendment to the registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. SUBJECT TO COMPLETION, DATED MARCH23, 2012 PROSPECTUS NETWORK-1 SECURITY SOLUTIONS, INC. 7,666,385 shares of Common Stock This Prospectus covers the resale by the selling stockholders listed on pages 27 to 32 of this Prospectus of up to 7,666,385 shares of our common stock, $.01 par value, which include: · 133,333 shares of common stock and 1,666,667 shares of common stock issuable upon exercise of warrants issued to investors in our private offering completed on April16, 2007; · 354,960 shares of common stock issuable upon exercise of warrants issued to the placement agents' assignees with respect to the private offering completed on April16, 2007; and · 4,511,425 shares of common stock and 1,000,000 shares of our common stock issuable upon exercise of warrants and options owned by our Chairman and Chief Executive Officer and related parties; We will not receive any proceeds from the sale of these shares of common stock.We will, however, receive proceeds if warrants and options to purchase common stock are exercised by payment of cash and those proceeds will be used for our general corporate purposes.This offering is not being underwritten.The selling stockholders may sell the shares of common stock on the Over-the-Counter (OTC) Bulletin Board with the methods and on the terms described in the section of this Prospectus entitled “Plan of Distribution” on pages 33 to 34. Our common stock is traded on the OTC Bulletin Board under the symbol “NSSI”.Our common stock is not traded on any national securities exchange.On March21, 2012, the closing price of our common stock, as reported on the OTC Bulletin Board, was $1.38per share. The securities offered in this Prospectus involve a high degree of risk.You should carefully consider the factors described under the heading “Risk Factors” beginning on page 6 of this Prospectus. The information in this Prospectus is not complete and may be changed.The selling stockholders named in this Prospectus may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and neither we nor the selling stockholders named in this Prospectus are soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2012 TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 16 PRICE RANGE OF OUR COMMON STOCK 17 DIVIDEND POLICY 17 EQUITY COMPENSATION PLAN INFORMATION 18 BUSINESS 19 LEGAL PROCEEDINGS 26 USE OF PROCEEDS 26 SELLING STOCKHOLDERS 27 PLAN OF DISTRIBUTION 33 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 MANAGEMENT 41 EXECUTIVE COMPENSATION 45 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 50 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 53 DESCRIPTION OF SECURITIES 54 LEGAL MATTERS 55 EXPERTS 55 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 56 WHERE YOU CAN FIND MORE INFORMATION 56 FINANCIAL INFORMATION F-1 PART II.INFORMATION NOT REQUIRED IN PROSPECTUS II-1 You should rely only on the information contained in this Prospectus.We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this Prospectus.The selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted.The information contained in this Prospectus is accurate only as of the date of this Prospectus, regardless of the time of delivery of this Prospectus or of any sale of common stock. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this Prospectus.It does not contain all of the information that you should consider before investing in our common stock.You should read the entire Prospectus carefully, including the section entitled “Risk Factors” and our consolidated financial statements and the related notes. Unless the context otherwise requires, all references to “we,” “us,” “our,” or the “Company” in this Prospectus refer to Network-1 Security Solutions, Inc., a Delaware corporation. The Company Our principal business is the acquisition, development, licensing and protection of our intellectual property.We presently own six patents issued by the U.S. Patent Office that relate to various telecommunications and data networking technologies and include, among other things, patents covering the delivery of power over Ethernet (“PoE”) cables for the purpose of remotely powering network devices, such as wireless access ports, IP phones and network based cameras, over Ethernet networks and systems and methods of transmission of audio, video and data over computer and telephony networks.In addition, we continually review opportunities to acquire or license additional intellectual property.Our strategy is to pursue licensing and strategic alliances with companies in industries that manufacture and sell products that make use of the technologies underlying our intellectual property as well as with other users of the technologies who benefit directly from the technologies including corporate, educational and governmental entities. To date, our efforts with respect to our intellectual property have focused on licensing our patent (U.S. Patent No. 6,218,930) covering the control of power delivery over Ethernet cables (the “Remote Power Patent”).As of March15, 2012, we had entered into a total of eleven (11) license agreements with respect to our Remote Power Patent which, among others, include license agreements with Cisco Systems, Inc. and Cisco Linksys, Microsemi Corporation, Extreme Networks, Inc., Netgear Inc., and several other major data networking equipment manufacturers (See Note [J] to our financial statements included as part of this Prospectus).We have a pending litigation against 16 data network equipment manufacturers for infringement of our Remote Power Patent (See Note J[1] to our financial statements included as part of this Prospectus). Our current strategy includes continuing to pursue licensing opportunities for our Remote Power Patent from vendors of PoE equipment in order to resolve possible infringement of our Remote Patent by such vendors.In addition, we are seeking to acquire additional intellectual property assets in the future to develop, commercialize, license or otherwise monetize such intellectual property.We may enter into strategic relationships with third parties to develop, commercialize, license or otherwise monetize their intellectual property.The form of such relationships may vary depending upon the opportunity and may include, among other things, a strategic investment in such third party, the provision of financing to such third party or the formation of a joint venture for the purpose of monetizing such third party’s intellectual property assets. Our Remote Power Patent (U.S. Patent No. 6,218,930) relates to several technologies which describe a methodology for controlling the delivery of power to certain devices over an Ethernet network.Ethernet is the leading local area networking technology in use today.PoE technology allows for the delivery of PoE cables rather than by separate power cords.As a result, a variety of network devices, including IP telephones, wireless LAN Access Points, web-based network security cameras, data collection terminals and other network devices, are able to receive power - 1 - over existing data cables without the need to modify the existing infrastructure to facilitate the provision of power for such devices through traditional AC outlets. Advantages of PoE, such as lower installation costs, remote management capabilities, lower maintenance costs, centralized power backup, and flexibility of device location as well as the advent of worldwide power compatibility, create the possibility of PoE becoming widely adopted in networks throughout the world. Our future success is largely dependent upon our proprietary technologies, our ability to protect our intellectual property rights, to consummate license agreements with respect to our intellectual property as well as our ability to acquire additional intellectual property assets or enter into strategic relationships with third parties to license or otherwise monetize their intellectual property.The complexity of patent and common law and the inherent uncertainty of litigation creates risk that our efforts to protect our intellectual property rights, or those of our strategic partners, may not be successful.We cannot be assured that such intellectual property will be upheld or that third parties will not invalidate such intellectual property rights.In addition, we may not be able to (i) acquire additional intellectual property assets or successfully license such assets or (ii) successfully enter into strategic relationships with third parties to license or otherwise monetize their intellectual property. Besides our Remote Power Patent, we also own five (5) additional patents covering various methodologies that provide for allocating bandwidth and establishing Quality of Service (QoS) for delay sensitive data, such as voice, on packet data networks.QoS issues become important when data networks carry packets that contain audio and video which may require priority over data packets traveling over the same network.Covered within these patents are also technologies that establish bi-directional communications control channels between network-connected devices in order to support advanced applications on traditional data networks. We were incorporated under the laws of the State of Delaware in July 1990.Our principal offices are located at 445 Park Avenue, Suite 1020, New York, New York 10022 and our telephone number is (212) 829-5770.Our web site can be found at http://www.network-1.com. Pending Litigation Against Major Data Networking Equipment Manufacturers In September2011, we initiated patent litigation against 16 data networking equipment manufacturers in the United States District Court for the Eastern District of Texas, Tyler Division, for infringement of our Remote Power Patent.Named as defendants in the lawsuit, excluding related parties, were Alcatel-Lucent USA, Inc., Allied Telesis, Inc., Avaya Inc., AXIS Communications Inc., Dell, Inc., GarrettCom, Inc., Hewlett-Packard Company, Huawei Technologies USA, Juniper Networks, Inc., Motorola Solutions, Inc., NEC Corporation, Polycom Inc., Samsung Electronics Co., Ltd., ShoreTel, Inc., Sony Electronics, Inc., and Transitions Networks, Inc.Network-1 seeks monetary damages based upon reasonable royalties. Settlement of Litigation Against Major Data Networking Equipment Manufacturers including license agreements for our Remote Power Patent In July 2010, we settled our litigation with Adtran, Inc, Cisco Systems, Inc. and Cisco-Linksys, LLC, (collectively, “Cisco”), Enterasys Networks, Inc., Extreme Networks, Inc., Foundry Networks, Inc., and 3Com Corporation, Inc. pending in the United States District Court for the Eastern District of Texas, Tyler Division.As part of the settlement, Adtran, Cisco, Enterasys, Extreme Networks and Foundry Networks each entered into a settlement agreement with us and - 2 - entered into non-exclusive licenses for the Remote Power Patent (the “Licensed Defendants”).Under the terms of the licenses, the Licensed Defendants paid us an aggregate upfront payments of approximately $32 million and also agreed to license the Remote Power Patent for its full term, which expires in March 2020.In accordance with our Settlement and License Agreement, dated May 25, 2011, which expanded upon the July 2010 agreement, Cisco is obliged to pay us royalties (which began in the first quarter of 2011) based on its sales of PoE products up to maximum royalty payments per year of $8 million through 2015 and $9 million per year thereafter for the remaining term of the patent.The royalty payments are subject to certain conditions including the continued validity of our Remote Power Patent, and the actual royalty amounts received may be less than the caps stated above, as was the case in 2011.Under the terms of the Agreement, if we grant other licenses with lower royalty rates to third parties (as defined in the Agreement), Cisco shall be entitled to the benefit of the lower royalty rates provided it agrees to the material terms of such other license.Under the terms of the Agreement, we have certain obligations to Cisco and if we materially breach such terms, Cisco will be entitled to stop paying royalties to us.This would have a material adverse effect on our business, financial condition and results of operations.For more details about the July 2010 settlement, please see our Current Reports on Form 8-K filed with the Securities and Exchange Commission on July 20, 2010 and June 1, 2011. Netgear License On May 29, 2009, we announced that we had agreed to a settlement with Netgear, Inc. (“Netgear”), who was also a defendant in the above referenced litigation in United States District Court for the Eastern District of Texas.As part of the settlement and under our Special Licensing Program, Netgear entered into a license agreement with us for our Remote Power Patent.Under the terms of the license, Netgear licenses the Remote Power Patent from us for its full term (which expires in March 2020), and pays quarterly royalties (which began as of April 1, 2009) based on its sales of PoEproducts, including those PoEproducts which comply with the Institute of Electrical and Electronic Engineers 802.3af and 802.3at Standards.Licensed products include Netgear’s PoE enabled switches and wireless access points.The royalty rates included in the license are 1.7% of the sales price of Power Sourcing Equipment, which includes Ethernet switches, and 2% of the sales price of Powered Devices, which includes wireless access points.The royalty rates are subject to adjustment, under certain circumstances, if we grant a license to other licensees with lower royalty rates and Netgear is able to and agrees to assume all material terms and conditions of such other license. In addition, Netgear paid us $350,000 upon signing of the license agreement. Microsemi License In August 2008, as part of our Special Licensing Program and our agreement with Microsemi Corp-Analog Mixed Signal Group Ltd. (“Microsemi-Analog”), previously PowerDsine Ltd, entered into in June 2008, Microsemi Corporation (“Microsemi”), the parent company of Microsemi-Analog, entered into a license agreement with us with respect to our Remote Power Patent.The license agreement provides that Microsemi is obligated to pay us quarterly royalty payments of 2% of the sales price for certain of its Midspan PoE products for the full term of our Remote Power Patent (March 2020). - 3 - D-Link License In August 2007, we agreed to licensing terms with D-Link Corporation and D-Link Systems (collectively, “D-Link”) as part of a settlement agreement of our patent infringement litigation against D-Link in the United States District Court for the Eastern District of Texas, Tyler Division for infringement of our Remote Power Patent (See Note J to our financial statements included in this Prospectus).The license terms include the agreement by D-Link to license our Remote Power Patent for its full term which expires in March 2020, and the payment of monthly royalty payments (which began in May, 2007) based upon a running royalty rate of 3.25% of the net sales of D-Link branded Power over Ethernet products, including those products which comply with the IEEE 802.3af and 802.3at Standards.The royalty rate is subject to adjustment to a rate consistent with other similarly situated licensees of our Remote Power Patent based on units of shipments of licensed products.In June 2009, based upon several licenses issued to third parties under our Special Licensing Program, we agreed with D-Link to adjust the royalty rate to 1.7% of the sales price for Power Servicing Equipment (which includes Ethernet switches) and 2.0% of the sales price for Powered Devices (which includes wireless access points).In addition, D-Link paid us an upfront payment of $100,000 upon signing of the license agreement.The products covered by the license include D-Link Power over Ethernet enabled switches, wireless access points, and network security cameras, among others. Shares Being Offered This Prospectus relates to the offering by the selling stockholders of an aggregate of 7,666,385shares of our common stock, consisting of (i) 133,333 shares of common stock and 1,666,667 shares of common stock issuable upon exercise of warrants issued in our private offering completed on April16, 2007, (ii) 354,960 shares of common stock issuable upon exercise of warrants issued to placement agents' assignees with respect to the private offering completed on April16, 2007 and (iii) 4,511,425 shares of common stock and 1,000,000 shares of common stock issuable upon exercise of warrants and options owned by our Chairman and Chief Executive Officer and related parties. - 4 - Summary Financial Data The following tables summarize the consolidated statements of operations and balance sheet data for our business and should be read together with the section of this Prospectus captioned “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and related notes included elsewhere in this Prospectus. Year Ended December 31, CONSOLIDATED STATEMENTS OF OPERATIONS DATA: Royalty Revenue $ $ Operating expenses(1) $ $ Net income $ $ Net income (loss) per share Basic $ $ Diluted $ $ Weighted-average common shares outstanding Basic Diluted CONSOLIDATED BALANCE SHEET DATA: Cash and cash equivalents $ $ Working capital $ $ Total assets $ $ Total shareholders’ equity $ $ (1)Includes (i) additional patent expense of $1,000,000 for the yearended December31, 2011 relating to net royalties due to a third party with respect to purchase of our Remote Power Patent (See Note C to our financial statements included in this Prospectus) and (ii) non-cash compensation expense of $303,000and $402,000 for the years ended December 31, 2011 and 2010, respectively. We had royalty revenue of $7,398,000 for the year ended December31, 2011 (“2011”) as compared to royalty revenue of $33,037,000 for the year ended December31, 2010 (“2010”).The revenue for 2010 includes $32,320,000 received from settlement of our patent litigation in July 2010 (See Note J[2] to our financial statements included elsewhere in this Prospectus).We had operating income of $1,533,000 for 2011 and as compared to $19,269,000 for 2010, which we achieved primarily as a result of our patent litigation settlement in July 2010.Our ability to achieve revenue and income is currently dependent upon receipt of royalty revenue from licensing agreements with respect to our Remote Power Patent and consummating additional license agreements.We have financed our operations primarily by royalty revenue from licensing our Remote Power Patent.As of December31, 2011 our principal sources of liquidity consisted of working capital of approximately $20,402,000 which includes cash and cash equivalents of $20,661,000.We believe we will have sufficient cash to satisfy our operational and capital requirements for the foreseeable future. - 5 - RISK FACTORS An investment in our common stock involves a high degree of risk.The risk factors listed below are those that we consider to be material to an investment in our common stock and those which, if realized, could have material adverse effects on our business, financial condition or results of operations as specifically discussed below.In such an event, the trading price of our common stock could decline, and you could lose all or part of your investment.Before you invest in our common stock, you should be aware of various risks, including those described below.You should carefully consider these risk factors, together with all of the other information included or incorporated by reference in this Prospectus, before you decide whether to purchase our common stock.This section includes or refers to certain forward-looking statements.You should refer to the explanation of the qualifications and limitations on such forward-looking statements discussed on page 16. We operate in a changing environment that involves numerous known and unknown risks and uncertainties that could materially adversely affect our operations.The following highlights some of the factors that have affected, and in the future could affect, our operations. We have a history of losses and only achieved profit in recent years. We achieved net income of $8,493,000 for the year ended December31, 2011 which includes income of $6,903,000 recorded as a one-time, non-cash income tax benefit (See Note F to our financial statements included in this Prospectus).In addition, we achieved net income of $19,236,000 for the year ended December31, 2010 primarily due to our litigation settlement of $32,320,000 achieved in July 2010.Prior to the year ended December31, 2010 we incurred substantial operating losses since inception (July 1990) and as of December31, 2011 we had an accumulated deficit of $(30,575,000).We had revenue of $7,398,000 and $33,037,000 from operations for the years ended December 31, 2011 and December31, 2010, respectively.Our ability to achieve revenue and generate positive cash flow from operations is currently dependent upon receipt of royalty revenue from licensing agreements with respect to our Remote Power Patent.As of March1, 2012, we had entered into eleven (11) license agreements with respect to our Remote Power Patent, which among others, includes license agreements with Cisco Systems, Inc. and Cisco-Linksys, Microsemi Corporation, Extreme Networks, Inc. and Netgear, Inc.While we believe based on our current cash position and projected licensing revenue from our existing licensing agreements we will have sufficient cash to fund our operations for the foreseeable future, this may not be the case. Our success is dependent upon our ability to protect our patents. Our success is substantially dependent upon our proprietary technologies and our ability to protect our intellectual property rights.We currently hold six patents issued by the U.S. Patent Office that relate to various telecommunications and data networking technologies and include among other things, our Remote Power Patent covering the delivery of power to certain devices over PoE networks and patents covering the transmission of audio, voice and data over computer and telephony networks.Our focus to date has been on licensing our Remote Power Patent.We rely upon our patents and trade secret laws, non-disclosure agreements with our employees, consultants and third parties to protect our intellectual property rights.The complexity of patent and common law and the uncertainty of the outcome of litigation create risk that our efforts to protect our proprietary technologies may not be successful.We cannot assure you that our patents will be upheld or that third parties will not invalidate our patent rights.If our intellectual property rights are not upheld, particularly our Remote Power Patent, such an event would have a material adverse effect on our business, financial condition and results of operations. - 6 - Any litigation to protect our intellectual property or any third party claims to invalidate our patents could have a material adverse effect on our business. In the future, it may be necessary for us to commence patent litigation against third parties whom we believe require a license to our patents, as was the case with respect to our pending litigation against 16 data equipment manufacturers commenced in September 2011.We may incur significant expenses and commit significant management time with respect to such legal proceedings which may adversely affect our financial condition and results of operations.Moreover, there can be no assurance that we would be successful in any additional legal proceedings and the outcome of such litigation could be harmful to us.In addition, we may be subject to claims seeking to invalidate our patents, as typically asserted by defendants in patent litigation.If we are unsuccessful in enforcing and validating our patents and/or if third parties making claims against us seeking to invalidate our patents are successful, they may be able to obtain injunctive or other equitable relief, which effectively could block our ability to license or otherwise capitalize on our proprietary technologies.In addition, then existing licensees of our patents may no longer be obligated to pay royalties to us.Successful litigation against us resulting in a determination that our patents are not valid or enforceable, and/or that third parties do not infringe, may have a material adverse effect on us. Our current revenue and profit is currently dependent upon the continued validity of our Remote Power Patent. We currently have 7 license agreements pursuant to which licensees have an obligation to pay us royalties on a quarterly or monthly basis.Such royalty bearing licenses include agreements with Cisco Systems, Inc. and Cisco-Linksys, LLC, Microsemi Corporation, Netgear and D-Link.The obligation of licensees of our Remote Power Patent to continue to make royalty payments to us is contingent upon the continued validity of our Remote Power Patent.In the future it may be necessary for us to commence patent litigation against third parties who we believe require a license to our Remote Power Patent which is the case with respect to our pending litigation against 16 data networking equipment manufacturers in the United States District Court for the Eastern District of Texas, Tyler Division (See Note J[1] to our financial statements included in this Prospectus).In addition, we may be subject to claims seeking to invalidate our Remote Power Patent.In the event our Remote Power Patent was determined to be invalid, or unenforceable, or that third parties do not infringe, licensees of our Remote Power Patent may have no further obligation to make royalty payments to us.Successful litigation against us resulting in a determination that our Remote Power Patent is not valid or enforceable, or that third parties do not infringe, would have a material adverse effect on our business, financial condition and results of operations. - 7 - We may not be able to capitalize on our strategy to acquire additional patents or enter into strategic relationships with third parties to license or otherwise monetize their intellectual property. As a result of our settlement of patent litigation in July 2010 and the success we have achieved to date from licensing our Remote Power Patent, we believe we have the expertise and sufficient capital to compete in the intellectual property acquisition market and to enter strategic relationships with third parties to develop, commercialize, license or otherwise monetize their intellectual property.However, beside the six patents we acquired in November 2003, including our Remote Power Patent, while we continue to evaluate numerous opportunities we have not acquired any additional patents and we have not yet entered into any strategic relationships with third parties to license or otherwise monetize their intellectual property.Accordingly, we may not be able to acquire additional intellectual property or, if acquired, we may not achieve material revenue from such intellectual property.Furthermore, we may not be able to enter into strategic relationships with third parties to license or otherwise monetize their intellectual property and, even if we consummate such strategic relationships, we may not achieve material revenue or profit from such relationships.Acquisitions of patent assets are competitive, time consuming, complex and costly to consummate.Even if we successfully acquire particular patent assets, there is no assurance that we will generate sufficient revenue related to those patent assets to offset the acquisition costs and the legal fees and expenses which may be incurred to license or otherwise monetize such patents. We are currently largely dependent upon our license agreement with Cisco for a significant portion of our royalty revenue.The loss of Cisco as a licensee would seriously hurt our business. Cisco Systems, Inc. and Cisco Linksys, LLC (collectively, “Cisco”) accounted for 87% and 79% of our revenue for the years ended December31, 2011 and December 31, 2010, respectively.In accordance with our Settlement and License Agreement, dated May 25, 2011, with Cisco (the “Agreement”), which expanded upon the short form settlement agreement entered into in July 2010, Cisco is obligated to pay us royalties on a quarterly basis (which began in the first quarter of 2011) based on its sale of PoE products in the United States up to the maximum royalties per year of $8 million through 2015 and $9 million per year thereafter for the remaining term of the patent.The royalty payments are subject to certain conditions including the continued validity of our Remote Power Patent and the actual royalty payments may be less than the caps stated above, as was the case for the year ended December 31, 2011.Due to our annual royalty rate structure with Cisco which includes declining rates as the volume of PoE product sales increase during the year, annual royalties from Cisco are anticipated to be highest in the first quarter and decline for each of the remaining quarters of the year.Under the terms of the Agreement, if we grant other licenses with lower royalty rates to third parties (as defined in the Agreement), Cisco shall be entitled to the benefit of the lower royalty rates provided it agrees to the material terms of such other license.Under the terms of the Agreement, we have certain obligations to Cisco and if we materially breach such terms, Cisco will be entitled to stop paying royalties to us.This would have a material adverse effect on our business, financial condition and results of operations. - 8 - Our current licenses for our Remote Power Patent may not continue to result in significant royalties and do not necessarily mean we will achieve additional license agreements. For the years ended December31, 2011 and December31, 2010, we earned aggregate royalty payments of $7,398,000 and $33,037,000, respectively, with respect to our license agreements for our Remote Power Patent which in 2010 included aggregate up-front payments of approximately $32 million upon settlement of our patent litigation in July 2010 with several major data networking equipment manufacturers (See Note J[2] to our financial statements included in this Prospectus).We currently have license agreements for our Remote Power Patent with, among others, Cisco Systems, Inc. and Cisco Linksys, LLC, (collectively, “Cisco”) Netgear, Inc., D-Link and Microsemi Corporation pursuant to which such parties are obligated to pay us on-going royalties on a monthly or quarterly basis.Notwithstanding such royalty bearing license agreements, we may not continue to achieve significant royalty revenue from such license agreements.In addition, we may not be able to achieve additional material license agreements with third parties relating to our Remote Power Patent.Our failure to continue to achieve significant royalty revenue from our existing license agreements, would have a material adverse effect on our business, financial condition and results of operations.In addition, we may not be able to consummate additional licensing agreements resulting in material revenue with respect to our Remote Power Patent. Our current business depends upon the continued viability of the PoE market. Ethernet is the leading local area networking technology in use today.PoE technology allows for the delivery of power over Ethernet (“PoE”) cables rather than by separate power cords.As a result a wide variety of network devices, including IP telephones, wireless LAN access points, web-based network security cameras, data collection terminals and other network devices are able to receive power over existing data cables.To date the market for PoE has continued to expand.The failure of the PoE market to remain viable would have a material adverse effect on licensing revenue for our Remote Power Patent which is currently our sole patent generating licensing revenue. A limited number of our licensees account for a significant portion of our total revenues. One of our licensees, Cisco Systems, Inc. and Cisco-Linksys, LLC (collectively, “Cisco”), accounted for 87% of our revenue for the year ended December31, 2011 and 79% of our revenue for the year ended December31, 2010.It is anticipated that a few licensees will continue to constitute a significant portion of our revenue for the foreseeable future.To the extent such sales of PoE products by our significant licensees are adversely affected our revenues will be significantly impacted. - 9 - Our pending litigation against 16 data networking equipment manufacturers may be time consuming and costly and we can provide no assurance that we will be successful in our lawsuit. In September2011, we initiated patent litigation against 16 data networking equipment manufacturers in the United States District of Texas, Tyler Division, for infringement of our Remote Power Patent.Named as defendants in the lawsuit, excluding related parties, were Alcatel-Lucent USA, Inc., Allied Telesis, Inc., Avaya Inc., AXIS Communications Inc., Dell, Inc., GarrettCom, Inc., Hewlett-Packard Company, Huawei Technologies USA, Juniper Networks, Inx., Motorola Solutions, Inc., NEC Corporation, Polycom Inc., Samsung Electronics Co., Ltd., ShoreTel, Inc., Sony Electronics, Inc., and Transitions Networks, Inc.Network-1 seeks monetary damages based upon reasonable royalties. Patent litigation is inherently risky and the outcome is uncertain.The defendants are all large, well-financed companies with substantially greater resources than us.We cannot assure you that this lawsuit will result in a final outcome that is favorable to us. We anticipate that the litigation could continue for a number of years and while we have a contingent legal fee arrangement with our patent litigation counsel, we are responsible for a portion of the expenses which are anticipated to be material.The time and effort required of our management to effectively pursue this litigation is likely to be significant and it may adversely affect other business opportunities. We face intense competition to acquire intellectual property and enter into strategic relationships. With respect to our ability to acquire additional intellectual property or enter into strategic relationships with third parties to monetize their intellectual property, we face considerable competition from other companies, many of which have significantly greater financial and other resources than we have.The patent licensing and enforcement industry has grown over the past several years and there has been an increase in the number of companies seeking to acquire intellectual property rights from third parties.Entities including, among others, Acacia Research Corporation, Altitude Capital Partners, Intellectual Ventures, Rembrandt IP Management and RPX Corporation also seek to acquire or partner with third parties to license or enforce intellectual property rights.It is expected that others will enter this market as well.Many of these competitors have significantly more financial and human resources than us. New legislation, regulations or court rulings related to enforcing patents could adversely affect our business and operating results. If Congress, the United States Patent and Trademark Office or courts implement new legislation, regulations or rulings that impact the patent enforcement process or the rights of patent holders, these changes could negatively affect our business and operating results.This, in turn, could reduce the value of our patents including our Remote Power Patent, as well as patents owned by third parties that we may enter into strategic relationships with.For example, limitations on the ability to bring patent enforcement claims, limitations on potential liability for patent infringement, lower evidentiary standards for invalidating patents, increased difficulty for - 10 - parties making patent assertions to obtain injunctions, and other similar developments could negatively affect our ability to assert our patent rights successfully, decrease the revenue associated with asserting or licensing our patent rights and increase the cost of bringing patent enforcement actions.Any of these events could result in a material adverse effect on our business and operating results. Our quarterly and annual operating and financial results and our revenue are likely to fluctuate significantly in future periods. Our quarterly and annual operating and financial results are difficult to predict and may fluctuate significantly from period to period.Our revenue was $7,398,000 for the year ended December31, 2011 as compared to $33,037,000 for the year ended December31, 2010, which 2010 revenue was primarily due to achieving a large settlement of a patent litigation in July 2010.Our revenues and results of operations may fluctuate as a result of a variety of factors that are outside our control including, but not limited to, our ability and timing in consummating future license agreements for our intellectual property, the timing and extent of royalty payments received by us from our licensees of our Remote Power Patent, the timing and our ability to achieve successful outcomes from current and future patent litigation, and the timing and our ability to achieve revenue from future strategic relationships. We may need additional financing to implement our strategy and expand our business. We may need additional equity or debt financing beyond our existing cash to pursue our strategy including the acquisition of additional intellectual property or to enter into strategic relationships with third parties to license or monetize their intellectual property.Any additional financing that we need may not be available and, if available, may not be available on terms that are acceptable to us.Our failure to obtain financing on a timely basis, or on economically favorable terms, could prevent us from pursuing our intellectual property acquisition strategy or from responding to changing business or economic conditions and could cause us to experience difficulty in withstanding adverse operating results. We do not intend to pay regular future dividends on our common stock and thus stockholders must look to appreciation of our common stock to realize a gain on their investments. Although we paid a special cash dividend of $0.10 per share to holders of our common stock with a record date of December13, 2010, we did not pay any dividends in the year ended December31, 2011 and we do not have any plans to continue paying dividends in the foreseeable future.Our future dividend policy is within the discretion of our board of directors and will depend upon various factors, including future earnings, if any, operations, capital requirements, our general financial condition, the preferences of any series of preferred stock, our general business conditions and future contractual restrictions on payment of dividends, if any.Accordingly, stockholders must look solely to appreciation of our common stock to realize a gain on their investment.This appreciation may not occur. - 11 - Because ownership of our common stock is concentrated, investors may have limited influence on stockholder decisions. As of March15, 2012, our executive officers and directors beneficially owned 30.8% of our outstanding common stock.As a result, these stockholders may be able to exercise substantial control over all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions, such as a merger or other sale of our company or its assets.This concentration of ownership will limit your ability to influence corporate matters and may have the effect of delaying or preventing a third party from acquiring control over us.For information regarding the ownership of our outstanding stock by our executive officers and directors and their affiliates, see “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” on page 50 of this Prospectus. Our markets are subject to rapid technological change and our technologies face potential technology obsolescence. The telecommunications and data networking technology market, including transmission of audio, video and data over computer and telephony networks and the delivery of remote PoE markets, are characterized by rapid technological changes, changing customer requirements, frequent new product introductions and enhancements, and evolving industry standards.The introduction of products embodying new technologies and the emergence of new industry standards may render our technologies obsolete or less marketable. In addition, other companies may develop competing technologies that offer better or less expensive alternatives to PoE and the other technologies covered by our intellectual property.Several companies have notified the IEEE that they may have patents and proprietary technologies that are covered by the Standard.In the event any of those companies asserts claims relating to our patents, the licensing royalties available to us may be limited.Moreover, technological advances or entirely different approaches developed by one or more of our competitors or adopted by various standards groups could render our Remote Power Patent obsolete, less marketable or unenforceable. Dependence upon CEO and Chairman. Our success is largely dependent upon the personal efforts of Corey M. Horowitz, our Chairman and Chief Executive Officer and Chairman of our Board of Directors.On June8, 2009, we entered into an employment agreement with Mr. Horowitz pursuant to which he continues to serve as our Chairman and Chief Executive Officer for a three year term.However, the loss of the services of Mr. Horowitz would have a material adverse effect on our business and prospects.We do not maintain key-man life insurance on the life of Mr. Horowitz. - 12 - The burdens of being a public company may adversely affect our ability to pursue litigation. As a public company, our management must devote substantial time, attention and financial resources to comply with U.S. securities laws.This may have a material adverse effect on management’s ability to effectively and efficiently pursue litigation as well as our other business initiatives.In addition, our disclosure obligations under U.S. securities laws require us to disclose information publicly that will be available to future litigation opponents.We may, from time to time, be required to disclose information that may have a material adverse affect on our litigation strategies.This information may enable our litigation opponents to develop effective litigation strategies that are contrary to our interests. Because our common stock trades on the Over-the-Counter Bulletin Board, you may not be able to buy and sell our common stock at optimum prices and you face liquidity issues. The Over-the-Counter Bulletin Board ("OTCBB") is a regulated quotation service that displays quotes, last sales prices and volume in over-the-counter securities.The trading of our stock on the OTCBB imposes, among others, the following risks: · Availability of quotes and order information – Because OTCBB trades and quotations involve a manual process (over the telephone) rather than automated or electronically linked execution systems, the market information for our common stock cannot be guaranteed.In addition, quote information, or even firm quotes, may not be available.The manual execution process may delay order processing and intervening price fluctuations could result in the failure of a limit order to execute or the execution of a market order at a significantly different price.Execution of trades, execution reporting, and the delivery of trade confirmations may be delayed significantly.Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. · Liquidity Risks – Liquidity refers to the ability to freely buy and sell securities at given prices and volumes.In general, the more activity in a given security, and the more market makers participating in a security, the greater the liquidity in the security.Because the OTC Bulletin Board generally has fewer market makers participating in a Bulletin Board security, the liquidity in our common stock may be significantly less than what might be experienced in the NASDAQ or listed markets.As such, you may only receive a partial execution or your order may not be executed at all.Additionally, the price received on a market order may be significantly different from the price quoted at the time of order entry.Additionally, when fewer shares of our common stock are being traded, larger spreads between bids and ask prices and volatile swings in price may result. · Dealer's Spread– The dealer's spread (the difference between the bid and ask prices) of our security may be large and may result in substantial losses to the seller of our common stock on the OTCBB if the common stock must be sold immediately.Further, purchasers of our common stock may incur an immediate "paper" loss due to the price spread.Moreover, dealers trading on the OTCBB may not have a bid price for securities bought and sold through the OTCBB.Due to the foregoing, there may be decreased demand for our common stock traded through the OTCBB. - 13 - The significant number of options and warrants outstanding may adversely affect the market price for our common stock. As of March 15, 2012, there are outstanding options and warrants to purchase an aggregate of 8,014,336 shares of our common stock at exercise prices ranging from $0.12 to $3.75.To the extent that outstanding options and warrants are exercised, existing stockholder percentage ownership will be diluted and any sales in the public market of the common stock underlying such options may adversely affect prevailing market prices for our common stock. We may seek to raise additional funds, finance intellectual property acquisitions or develop strategic relationships by issuing capital stock that would dilute your ownership. Prior to the significant royalty revenue achieved in July 2010 as a result of settlement of our patent litigation agreement with major data networking equipment manufacturers, we had largely financed our operations by issuing equity or debt securities, which, if conducted in the future, would materially reduce the percentage ownership of our existing stockholders.Furthermore, any newly issued securities could have rights, preferences and privileges senior to those of our existing stock.Moreover, any issuances by us of equity securities may be at or below the prevailing market price of our stock and in any event may have a dilutive impact on your ownership interest, which could cause the market price of stock to decline.We may also raise additional funds through the incurrence of debt or the issuance or sale of other securities or instruments senior to our common shares.The holders of any debt securities or instruments we may issue could have rights superior to the rights of our common stockholders. Future sales of shares of our common stock may cause the prevailing market price of our shares to decline and could harm our ability to raise additional capital. We have previously issued a substantial number of shares of common stock, which are eligible for resale under Rule 144 of Securities Act of 1933, and may become freely tradable.We have also registered a substantial number of shares including shares that are issuable upon the exercise of options and warrants.In addition, if holders of options and warrants choose to exercise their purchase rights and sell shares of common stock in the public market or if holders of currently restricted common stock or registered common stock sell such shares in the public market, or attempt to publicly sell such shares in a short time period, the prevailing market price for our common stock may decline.Such decline in the price of our common stock may also adversely affect our ability to raise additional capital. - 14 - Provisions in our corporate charter and in Delaware law could make it more difficult for a third party to acquire us, could discourage a takeover and adversely affect existing stockholders. Our certificate of incorporation authorizes the board of directors to issue up to 10,000,000 shares of preferred stock.The preferred stock may be issued in one or more series, the terms of which may be determined at the time of issuance by our Board of Directors, without further action by stockholders, and may include, among other things, voting rights (including the right to vote as a series on particular matters), preferences as to dividends and liquidation, conversion and redemption rights, and sinking fund provisions, any of which could adversely affect holders of our common stock.Although there are currently no shares of preferred stock outstanding, future holders of preferred stock may have rights superior to our common stock and such rights could also be used to restrict our ability to merge with, or sell our assets to third parties. We are also subject to the “anti-takeover” provisions of Section 203 of the Delaware General Corporation Law, which could prevent us from engaging in a “business combination” with a 15% or greater stockholder for a period of three years from the date such person acquired that status unless appropriate board or stockholder approvals are obtained. These provisions could deter unsolicited takeovers or delay or prevent changes in our control or management, including transactions in which stockholders might otherwise receive a premium for their shares over the then current market price.These provisions may also limit the ability of stockholders to delay, deter or prevent a change of control, or approve transactions that they may deem to be in their best interests. Our stock price may be volatile. The market price of our common stock is likely to be highly volatile and could fluctuate widely in price in response to various factors, many of which are beyond our control, including the following: ● our ability to successfully enforce and/or defend our Remote Power Patent; ● our ability to continue to receive material revenue from licensees of our Remote Power Patent; ● our ability to enter into favorable license agreements with third parties withrespect to our Remote Power Patent; ● our ability to acquire additional intellectual property; ● our ability to achieve material revenue and profits; ● our ability to enter into strategic relationships with third parties to license or otherwise monetize their intellectual property ● our ability to raise capital when needed; - 15 - ● sales of our common stock; ● our ability to execute our business plan; ● technology changes; ● legislative, regulatory and competitive developments; and ● economic and other external factors. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies.These market fluctuations may also materially and adversely affect the market price of our common stock. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains certain forward-looking statements that are statements that include information based upon beliefs of our management, as well as assumptions made by, and information available to, our management. Statements containing terms such as “believes,” “expects,” “anticipates,” “intends” or similar words are intended to identify forward-looking statements. Our management, based upon assumptions it considers reasonable, has compiled these forward-looking statements.Such statements reflect our current views with respect to future events.These statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to differ materially from what is currently anticipated.We make cautionary statements in certain sections of this Prospectus, including under “Risk Factors.”You should read these cautionary statements as being applicable to all related forward-looking statements wherever they appear in this Prospectus, the materials referred to in this Prospectus or the materials incorporated by reference into this Prospectus. You are cautioned that no forward-looking statement is a guarantee of future performance and you should not place undue reliance on any forward-looking statement.Such statements speak only as of the date of this Prospectus and we are not undertaking any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date of this Prospectus or to reflect the occurrence of unanticipated events. - 16 - PRICE RANGE OF OUR COMMON STOCK Our common stock currently trades on the OTC Bulletin Board under the symbol NSSI.The following table sets forth, for the periods indicated, the range of the high and low bid prices for our common stock as reported by OTCBB.com.Such prices reflect inter-dealer quotations, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. YEAR ENDED DECEMBER 31, 2011 HIGH LOW Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ YEAR ENDED DECEMBER 31, 2010 HIGH LOW Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ On March21, 2012, the closing price for the common stock as reported on the OTC Bulletin Board was $1.38 per share. The number of record holders of our common stock was 68 as of March15, 2012. DIVIDEND POLICY We did not pay any dividends to our stockholders during the year ended December31, 2011.In December 2010, for the first time in our history, we paid a special dividend of $0.10 per share on our outstanding shares of common stock.We do not have any plans to continue paying dividends in the foreseeable future.The declaration and payment of any future dividends will be at the discretion of the Board of Directors and will depend upon a variety of factors, including future earnings, if any, operations, capital requirements, our general financial condition, the preferences of any series of preferred stock, our general business conditions and future contractual restrictions on payment of dividends, if any. - 17 - EQUITY COMPENSATION PLAN INFORMATION The following table summarizes share and exercise price information about our equity compensation plans as of December 31, 2011. (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column) (a) Equity compensation plans approved by security holders (1) Equity compensation plans not approved by security holders(2) 0 0 0 Aggregate individual option grants outside of Stock Option Plan — Total (1)Our 1996 Amended and Restated Stock Option Plan ("Stock Option Plan") provided for the issuance of options to purchase up to 4,000,000 shares of our common stock.As of March 2006, no additional options could be issued under the plan in accordance with its terms.The outstanding options contain customary anti-dilution provisions. (2)The aggregate individual option grants outside the Stock Option Plan referred to in the above table include options issued to our officers, directors, employees and consultants in consideration for certain services rendered to us. - 18 - BUSINESS Overview Our principal business is the acquisition, development, licensing and protection of our intellectual property.We presently own six patents issued by the U.S. Patent Office that relate to various telecommunications and data networking technologies and include, among other things, patents covering the delivery of power over Ethernet (“PoE”) cables for the purpose of remotely powering network devices, such as wireless access ports, IP phones and network based cameras, over Ethernet networks and systems and methods of transmission of audio, video and data over computer and telephony networks.In addition, we continually review opportunities to acquire or license additional intellectual property.Our strategy is to pursue licensing and strategic alliances with companies in industries that manufacture and sell products that make use of the technologies underlying our intellectual property as well as with other users of the technologies who benefit directly from the technologies including corporate, educational and governmental entities. To date, we have focused our efforts on licensing our remote power patent (U.S. Patent No. 6,218,930) covering the control of power delivery over Ethernet cables (the “Remote Power Patent”).As of March1, 2012, we had entered eleven (11) license agreements with respect to our Remote Power Patent which, among others, include license agreements with Cisco Systems, Inc. and Cisco-Linksys, Microsemi Corporation, Extreme Networks, Inc., Netgear, Inc., and several other major data networking equipment manufacturers (See Note J to our financial statements included in this Prospectus).We have a pending litigation against 16 data network equipment manufacturers for infringement of our Remote Power Patent (See Note J[1] to our financial statements included in this Prospectus). Our current strategy includes continuing to pursue licensing opportunities for our Remote Power Patent from vendors of PoE equipment in order to resolve possible infringement of our Remote Patent by such vendors.In addition, we are seeking to acquire additional intellectual property assets in the future to develop, commercialize, license or otherwise monetize such intellectual property.We also may enter into strategic relationships with third parties to develop, commercialize, license or otherwise monetize their intellectual property.The form of such relationships may vary depending upon the opportunity and may include, among other things, a strategic investment in such third party, the provision of financing to such third party or the formation of a joint venture for the purpose of monetizing such third party’s intellectual property assets. Our Patents Our intellectual property currently consists of the following patents: ·U.S. Patent No. 6,218,930:Apparatus and method for remotely powering access equipment over a 10/100 switched Ethernet network; ·U.S. Patent No. 6,577,631:Communication switching module for the transmission and control of audio, video, and computer data over a single network fabric; ·U.S. Patent No. 6,574,242:Method for the transmission and control of audio, video, and computer data over a single network fabric; - 19 - ·U.S. Patent No. 6,570,890:Method for the transmission and control of audio, video, and computer data over a single network fabric using Ethernet packets; ·U.S. Patent No. 6,539,011:Method for initializing and allocating bandwidth in a permanent virtual connection for the transmission and control of audio, video, and computer data over a single network fabric; and ·U.S. Patent No. 6,215,789:Local area network for the transmission and control of audio, video, and computer data. In August 2008, we were issued European Patent No. 1086556 titled “Integrated Voice and Data Communications over a Local Area Network” which covers the same technology as covered by our U.S. QoS family of patents.The Patent has issued in France, Germany, Spain, United Kingdom, Ireland and Canada. Our future success is largely dependent upon our proprietary technologies, our ability to protect our intellectual property rights, to consummate license agreements with respect to our intellectual property as well as our ability to acquire additional intellectual property assets or enter into strategic relationships with third parties to license or otherwise monetize their intellectual property.The complexity of patent and common law and the inherent uncertainty of litigation creates risks that our efforts to protect our intellectual property rights, or those of our strategic partners, may not be successful.We cannot be assured that such intellectual property will be upheld, or that third parties will not invalidate such intellectual property rights.In addition, we may not be able to (i) acquire additional intellectual property assets or successfully license such assets or (ii) successfully enter into strategic relationships with third parties to license or otherwise monetize their intellectual property. The provisional patent application for our Remote Power Patent was filed on March 11, 1999 and the patent was granted by the U.S. Office of Patent and Trademark on April 21, 2001.The patent expires on March 11, 2020. We were incorporated under the laws of the State of Delaware in July 1990.Our principal offices are located at 445 Park Avenue, Suite 1020, New York, New York 10022 and our telephone number is (212) 829-5770.Our website can be found at http://www.network-1.com. Market Overview – Remote Power Patent Our licensing efforts are currently focused on our Remote Power Patent.Our Remote Power Patent (U.S. Patent No. 6,218,930) relates to several technologies which describe a methodology for controlling the delivery of power to certain devices over an Ethernet network. The Institute of Electrical and Electronic Engineers (IEEE) is a non-profit, technical professional association of more than 370,000 individual members in approximately 160 countries. The Standards Association of the IEEE is responsible for the creation of global industry standards for a broad range of technology industries.In 2000, at the urging of several industry vendors, the IEEE formed a task force to facilitate the adoption of a standardized methodology for the delivery of remote power over Ethernet networks which would insure interoperability among vendors of switches and terminal devices.On June 13, 2003 the IEEE - 20 - Standards Association approved the 802.3af Power over Ethernet standard (the “Standard”), which covers technologies deployed in delivering power over Ethernet networks.The Standard provides for the Power Sourcing Equipment (PSE) to be deployed in switches or as standalone midspan hubs to provide power to remote devices such as wireless access points, IP phones and network-based cameras. The technology is commonly referred to as Power over Ethernet (“PoE”).We believe that our Remote Power Patent covers several of the key technologies covered by the Standard. Ethernet is the leading local area networking technology in use today.PoE technology allows for the delivery of PoE cables rather than by separate power cords.As a result, a variety of network devices, including IP telephones, wireless LAN Access Points, web-based network security cameras, data collection terminals and other network devices, are able to receive power over existing data cables without the need to modify the existing infrastructure to facilitate the provision of power for such devices through traditional AC outlets.Advantages such as lower installation costs, remote management capabilities, lower maintenance costs, centralized power backup, and flexibility of device location as well as the advent of worldwide power compatibility, create the possibility of PoE becoming widely adopted in networks throughout the world. PoE provides numerous benefits including quantifiable returns on investment.The cost of hiring electricians to pull power cables to remote locations used for access points or security cameras can rival or exceed the cost of the devices.Another key benefit is the need for Voice over IP power reliability in the face of power failures.Using PoE enables data center power supply systems to ensure ongoing power – a function that would be difficult and expensive to implement if each phone required AC outlets. These and other advantages such as remote management capabilities, lower maintenance costs, and flexibility of device location have led to forecasts that PoE will be widely adopted in networks throughout the world.The benefits of PoE are compelling as evidenced by the introduction of products by such leading vendors such as Cisco Systems, Foundry Networks, Extreme Networks, 3Com, Siemens, Nortel Networks and Avaya, as well as many others. The ability to supply power to end-devices over Ethernet networks can be applied to other end-devices, such as advanced security cameras, RFID card readers, laptop computers, personal digital assistants and portable digital music players.As the desire to connect more end-devices to the Ethernet network grows, we believe that PoE technology will become more widely used as a method to power these end-devices. Additional Patents We also own five (5) additional patents, besides our Remote Power Patent, covering various methodologies that provide for allocating bandwidth and establishing QoS for delay sensitive data, such as voice, on packet data networks.QoS issues become important when data networks carry packets that contain audio and video which may require priority over data packets traveling over the same network.Covered within these patents are also technologies that establish bi-directional communications control channels between network-connected devices in order to support advanced applications on traditional data networks.We believe that potential licensees of the technologies contained in these patents would be vendors deploying applications that require the low latency transport of delay sensitive data such as video over data networks. - 21 - Potential Patent Acquisitions or Strategic Relationships We may acquire additional intellectual property assets in the future to develop, commercialize, license or otherwise monetize such intellectual property.We continually review opportunities to acquire or license additional intellectual property from individual inventors and technology companies for the purpose of pursuing licensing opportunities related to our existing intellectual property portfolio or otherwise.In addition, we may enter into strategic relationships with such parties to develop, commercialize, license or otherwise monetize their intellectual property.The form of such relationships may vary depending upon the opportunity and may include, among other things, a strategic investment in such third party, the provision of financing to such third party or the formation of a joint venture for the purpose of monetizing such third party’s intellectual property assets. Network-1 Strategy Our strategy is to capitalize on our intellectual property by entering into licensing arrangements with third parties including manufacturers and users that utilize our intellectual property’s proprietary technologies as well as any additional proprietary technologies covered by patents which may be acquired by us in the future.In addition, we may enter into third party strategic relationships with other patent owners to license or otherwise monetize such third party patents.We will also seek to enter into licensing arrangements with users of the proprietary technologies, including corporate, educational and governmental entities in those cases where the patent rights extend to the users of the technologies contained in manufactured products. We do not anticipate manufacturing products utilizing our intellectual property or any of the proprietary technologies contained in our intellectual property. Accordingly, we do not anticipate establishing a manufacturing, sales or marketing infrastructure.Consequently, we believe that our capital requirements will be less than the capital requirements for companies with such infrastructure requirements. In connection with our activities relating to the protection of our intellectual property, or the intellectual property of third parties with whom we have strategic relationships in the future, it may be necessary to assert patent infringement claims against third parties that we believe are infringing our patents or those of our strategic partners.We have in the past successfully asserted litigation to protect our intellectual property (See Note J to our financial statements included in this Prospectus). Licensing – Remote Power Patent To date we have entered into eleven (11) license agreements with respect to our Remote Power Patent including license agreements with Cisco Systems, Inc. and Cisco Linksys, Microsemi Corporation, Extreme Networks, Inc., Netgear, Inc. and several other major data networking equipment manufacturers (See Note [J] to our financial statements included in this Prospectus).We believe that additional potential licensees include, among others, Wireless Local Area Networking (WLAN) equipment manufacturers, Local Area Networking (LAN) equipment manufacturers, Voice Over IP Telephony (VOIP) equipment manufacturers, and network camera - 22 - manufacturers.In addition, we believe that additional potential licensees include users of the equipment embodying the PoE technology covered by our Remote Power Patent, including corporate, educational and federal, state and local government users, as we believe that they are significant beneficiaries of the technologies covered by our Remote Power Patent. Licenses with Major Data Networking Equipment Manufacturers In July 2010, we settled our patent litigation pending in the United States District Court for the Eastern District of Texas, Tyler Division, against Adtran, Inc, Cisco Systems, Inc. and Cisco-Linksys, LLC, (collectively, “Cisco”), Enterasys Networks, Inc., Extreme Networks, Inc., Foundry Networks, Inc., and 3Com Corporation, Inc.As part of the settlement, Adtran, Cisco, Enterasys, Extreme Networks and Foundry Networks each entered into a settlement agreement with us and entered into non-exclusive licenses for our Remote Power Patent (the “Licensed Defendants”).Under the terms of the licenses, the Licensed Defendants paid us aggregate upfront payments of approximately $32 million and also agreed to license our Remote Power Patent for its full term, which expires in March 2020.In accordance with our Settlement and License Agreement, dated May 25, 2011, which expanded upon the July 2010 agreement, Cisco is obligated to pay us royalties (which began for the first quarter of 2011) based on its sales of PoE products up to maximum royalty payments per year of $8 million through 2015 and $9 million per year thereafter for the remaining term of the patent.The royalty payments are subject to certain conditions including the continued validity of our Remote Power Patent, and the actual royalty amounts received may be less than the caps stated above.Under the terms of the Agreement, if we grant other licenses with lower royalty rates to third parties (as defined in the Agreement), Cisco shall be entitled to the benefit of the lower royalty rates provided it agrees to the material terms of such other license.Under the terms of the Agreement, we have certain obligations to Cisco and if we materially breach such terms, Cisco will be entitled to stop paying royalties to us.This would have a material adverse effect on our business, financial condition and results of operations.For more details about the settlement, please see our Current Reports on Form 8-K filed with the Securities and Exchange Commission on July 20, 2010 and June1, 2011, respectively. Netgear License In May 2009 as part of a settlement of patent infringement litigation referenced above in the United States District Court for the Eastern District of Texas, Tyler Division, and under our Special Licensing Program, Netgear entered into a license agreement with us for our Remote Power Patent, effective April 1, 2009. Under the terms of the license, Netgear licenses our Remote Power Patent for its full term which expires in March 2020, and pays quarterly royalties (which began as of April 1, 2009) based on its sales of Power over Ethernet products, including those PoE products which comply with the Institute of Electrical and Electronic Engineers 802.3af and 802.3at Standards.Licensed products include Netgear’s Power over Ethernet enabled switches and wireless access points.The royalty rates included in the Netgear license are 1.7% of the sales price of Power Sourcing Equipment, which includes Ethernet switches, and 2% of the sales price of Powered Devices, which includes wireless access points.The royalty rates are subject to adjustment, under certain circumstances, if we grant a license to other licensees with lower royalty rates and Netgear is able to and agrees to assume all material terms and conditions of such other license. In addition, Netgear paid us $350,000 upon the signing of the license agreement. - 23 - Microsemi License In August 2008, as part of our Special Licensing Program and our agreement with Microsemi Corp-Analog Mixed Signal Group Ltd. (“Microsemi-Analog”), previously PowerDsine Ltd, entered into in June 2008, Microsemi Corporation (“Microsemi”), the parent company of Microsemi-Analog, entered into a license agreement with us with respect to our Remote Power Patent.The license agreement provides that Microsemi is obligated to pay us quarterly royalty payments of 2% of the sales price for certain of its Midspan PoE products for the full term of our Remote Power Patent (March 2020). D-Link License In August 2007, we agreed to licensing terms with D-Link Corporation and D-Link Systems (collectively, “D-Link”) as part of a settlement agreement of our patent infringement litigation against D-Link in the United States District Court for the Eastern District of Texas, Tyler Division for infringement of our Remote Power Patent. The license terms include the agreement by D-Link to license our Remote Power Patent for its full term which expires in March 2020, and the payment of monthly royalty payments (which began in May, 2007) based upon a running royalty rate of 3.25% of the net sales of D-Link branded Power over Ethernet products, including those products which comply with the IEEE 802.3af and 802.3at Standards.The royalty rate is subject to adjustment to a rate consistent with other similarly situated licensees of our Remote Power Patent based on units of shipments of licensed products.In June 2009, based upon several licenses issued to third parties under our Special Licensing Program, we agreed with D-Link to adjust the royalty rate to 1.7% of the sales price for Power Servicing Equipment (which includes Ethernet switches) and 2.0% of the sales price for Powered Devices (which includes wireless access points).In addition, D-Link paid us an upfront payment of $100,000 upon signing of the license agreement.The products covered by the license include D-Link Power over Ethernet enabled switches, wireless access points, and network security cameras, among others. Significant Licensees For the year ended December31, 2011, Cisco Systems, Inc. and Cisco-Linksys, LLC (collectively, “Cisco”) accounted for 87% of our revenue.It is anticipated that a few of our licensees will continue to constitute a significant portion of our revenue for the foreseeable future. Legal Representation Dovel & Luner, LLP provides legal services to us with respect to our pending patent litigation filed in September 2011 against sixteen (16) data networking equipment manufacturers in the United States District Court for the Eastern District of Texas, Tyler (See Note D (1) to our financial statements included in this Prospectus).The terms of our agreement with Dovel & Luner LLP essentially provide for legal fees on a full contingency basis ranging from 12.5% to 35% of the net recovery (after deduction for expenses) depending on the stage of the preceding in which a result (settlement or judgment) is achieved.We are responsible for a certain portion of the expenses incurred with respect to the litigation. - 24 - Dovel & Luner, LLP provided legal services to us with respect to our litigation settled in July 2010 against several major data networking equipment manufacturers (See Note J to our financial statements included in this Prospectus).The terms of our agreement with Dovel & Luner, LLP provided for us to pay legal fees of a maximum aggregate cash payment of $1.5 million plus a contingency fee of up to 24% (based on the settlement being achieved at the trial stage).During the year ended December 31, 2011 we incurred total contingency fees of approximately $1,809,622 to Dovel & Luner, LLP (which included legal fees of local counsel). With respect to our litigation against D-Link, which was settled in May 2007 (See Note J to our financial statements included in this Prospectus), the Company utilized the services of Blank Rome, LLP on a full contingency basis.In accordance with our contingency fee agreement with Blank Rome LLP, once we recover our expenses related to the litigation (which has not been achieved yet), we are obligated to pay legal fees to Blank Rome LLP equal to 25% of the royalty revenue received by us from our license agreement with D-Link. Competition The telecommunications and data networking licensing market is characterized by intense competition and rapidly changing business conditions, customer requirements and technologies.Although we believe that we have enforceable patents, there can be no assurance that our intellectual property will be upheld or that third parties will not invalidate any or all of the patents pertaining to our intellectual property.In addition, our current and potential competitors may develop technologies that may be more effective than our proprietary technologies or that would render our technologies less marketable or obsolete.Therefore, we may not be able to compete successfully. In addition, other companies may develop competing technologies that offer better or less expensive alternatives to PoE and the other technologies covered by our Remote Power Patent or other intellectual property.Several companies have notified the IEEE that they may have patents and proprietary technologies that are covered by the Standard.In the event any of those companies asserts claims relating to our patents, the licensing royalties available to us may be adversely impacted.Moreover, technological advances or entirely different approaches developed by one or more of our competitors or adopted by various standards groups could render our Remote Power Patent obsolete, less marketable or unenforceable. Furthermore, with respect to our ability to acquire additional intellectual property or enter into strategic relationships with third parties to monetize their intellectual property, we face considerable competition from other companies, many of which have significantly greater financial and other resources than we have.The patent licensing and enforcement industry has grown over the past several years and there has been an increase in the number of companies seeking to acquire intellectual property rights from third parties.Entities including, among others, Acacia Research Corporation, Altitude Capital Partners, Intellectual Ventures, Rembrandt IP Management and RPX Corporation also seek to acquire or partner with third parties to license or enforce intellectual property rights.It is expected that others will enter this market as well.These competitors have significantly more financial and human resources than us. - 25 - Description of Property We currently lease office space in New York City at a base rent of $3,400 per month under a lease which expires in November 2012. On June 16, 2011, we entered into a four-year lease agreement commencing July 18, 2011 to rent office space, consisting of approximately 2,400 square feet, for offices in New Canaan, Connecticut.In accordance with the lease, we are obligated to pay a base rent of $6,400 per month for the first two years, $6,800 per month for the third year and $7,000 per month for the fourth year.The base rent is subject to annual adjustments to reflect increases in real estate taxes and operating expenses.We also entered into a one year sublease at a base rent of $3,700 per month to sublet approximately 50% of the space to a third party. Employees and Consultants As of the date of this Prospectus, we had one full-time employee, no part-time employees and three consultants providing monthly services to us. LEGAL PROCEEDINGS Pending Litigation Against Major Data Networking Equipment Manufacturers In September2011, we initiated patent litigation against 16 data networking equipment manufacturers in the United States District Court for the Eastern District of Texas, Tyler Division, for infringement of our Remote Power Patent.Named as defendants in the lawsuit, excluding related parties, were Alcatel-Lucent USA, Inc., Allied Telesis, Inc., Avaya Inc., AXIS Communications Inc., Dell, Inc., GarrettCom, Inc., Hewlett-Packard Company, Huawei Technologies USA, Juniper Networks, Inx., Motorola Solutions, Inc., NEC Corporation, Polycom Inc., Samsung Electronics Co., Ltd., ShoreTel, Inc., Sony Electronics, Inc., and Transitions Networks, Inc.Network-1 seeks monetary damages based upon reasonable royalties.Several of the defendants (Samsung, Polycom, Alcatel Shortel and Allied Telesis) have filed motions to dismiss the complaint for failure to state a cause of action.Network-1 has filed opposition in response to the motions to dismiss.All such motions are pending. USE OF PROCEEDS We will not receive any proceeds from the sale of the shares of our common stock by the selling stockholders.All proceeds from the sale of such shares will be for the accounts of the selling stockholders.We will receive proceeds from the exercise of the warrants and options held by the selling stockholders for the 3,021,627 shares included in this Prospectus that underlie those options and warrants and exercised by the payment of cash.If the options and warrants to purchase all those shares are exercised for cash, we would receive proceeds of approximately $4,200,000.Cash proceeds that we may receive upon exercise of the warrants and options will be used for working capital purposes. - 26 - SELLING STOCKHOLDERS The following table sets forth the names of the selling stockholders who may sell their shares under this Prospectus from time to time.The selling stockholders are not obligated to sell any of the shares offered by this Prospectus.The number of shares sold by each selling stockholder may depend on a number of factors, such as the market price of our common stock. We are registering 7,666,385 shares of our common stock for resale by the selling stockholders.We agreed to file a registration statement under the Securities Act of 1933, as amended (the “Securities Act”) with the Securities and Exchange Commission, of which this Prospectus is a part, with respect to the resale of: · 133,333 shares of common stock and 1,666,667 shares of common stock issuable upon exercise of warrants issued to investors in our private offering completed on April16, 2007; · 354,960 shares of common stock issuable upon exercise of warrants issued to placement agents' assignees with respect to the private offering completed on April16, 2007; · 4,511,425 shares of common stock and 1,000,000 shares of common stock issuable upon exercise of warrants and options owned by our Chairman and Chief Executive Officer and related parties; The number of shares of our common stock shown in the following table as being offered by the selling stockholders do not include such presently indeterminate number of additional shares of our common stock that may be issuable as a result of stock splits, stock dividends and similar transactions.Pursuant to Rule 416 under the Securities Act, however, such shares are included in the Registration Statement of which this Prospectus is a part. The selling stockholders may sell any or all of their shares listed below from time to time. Accordingly, we cannot estimate how many shares the selling stockholders will own upon consummation of any such sales.Also, the selling stockholders may have sold, transferred or otherwise disposed of all or a portion of their shares since the date on which the information was provided in transactions exempt from the registration requirements of the Securities Act. Of the selling stockholders listed in the table below, Eric Singer, Hilary Bergman, Brad Reifler, Jack Brimberg, Theodore J. Marolda, Jay Tomlinson and Steven Heinemann are believed by us to be affiliates of broker-dealers, who purchased the securities in the ordinary course of business and at the time of the purchase of the securities to be resold, such selling stockholders did not have any agreements or understandings, directly or indirectly, with any person to distribute the securities. None of the selling stockholders has had a material relationship with us within the past three years other than as a result of the ownership of our securities except: (i) Corey M. Horowitz is our Chairman, Chief Executive Officer and Chairman of our Board of Directors, and (ii) Eric Singer has from time to time rendered financial advisory and investor relations services to us. - 27 - Name Number of Shares Beneficially Owned Prior to Offering(1) Number of Shares Being Offered Number of Shares Beneficially Owned After Offering(1)(2) Percentage of Outstanding Common Stock After Offering(1) Corey M. Horowitz 11.6% CMH Capital Management Corp. 0 0% Donna Slavitt 67,471 0 0% Logan Zev Horowitz 1999 Trust 0 0% Dylan Max Horowitz 1999 Trust 0 0% Corey M. Horowitz Custodian for Zachary Jordon Horowitz 0 0% Horowitz Partners 0 0% Steven D. Heinemann 9.5% Hound Partners Offshore Fund, L.P. 5.1% Blackwell Partners LLC 0% Graham Partners, L.P. 0 0% Aurelian Partners, L.P. 1.7% Brian T. Horey SEP-IRA, Charles Schwab & Co. Custodian * Zaykowski Limited Partners, L.P. 0 0% Zaykowski Qualified Partners, L.P. 0 0% Lewis Opportunity Fund, L.P. 0 0% LAM Opportunity Fund, LTD 0 0% Theodore J. Marolda * Jack Brimberg 0 0% Jay Tomlinson 0 0% Matthew Pilkington * Eric Singer * Brad Reifler * Hilary Bergman * - 28 - Name Number of Shares Beneficially Owned Prior to Offering(1) Number of Shares Being Offered Number of Shares Beneficially Owned After Offering(1)(2) Percentage of Outstanding Common Stock After Offering(1) Charles T. Close and Leslie Close IRA 0 0% Peter Davidson 0 0% *Less than 1% Except as otherwise indicated, the address for each beneficial owner is c/o Network-1 Security Solutions, Inc., 445 Park Avenue, Suite 1020, New York, New York10022. Unless otherwise indicated, we believe that all persons named in the above table have sole voting and investment power with respect to all shares of common stock beneficially owned by them. A person is deemed to be the beneficial owner of securities that can be acquired by such person within 60 days from the date hereof upon the exercise of options, warrants or convertible securities. Each beneficial owner's percentage ownership is determined by assuming that options, warrants and convertible securities held by such person (but not those held by any other person) and which are exercisable or convertible within 60 days have been exercised and converted.Assumes a base of 25,693,712 shares of common stock outstanding. Includes (i) 1,947,791 shares of common stock held by Mr. Horowitz, (ii) 4,130,209 shares of common stock subject to currently exercisable stock options held by Mr. Horowitz, (iii) 2,171,372 shares of common stock held by CMH Capital Management Corp. (“CMH”), an entity in which Mr. Horowitz is the sole shareholder, officer and director; (iv) 250,000 shares of common stock subject to currently exercisable warrants held by Mr. Horowitz, (v) 67,471 shares of common stock owned by Donna Slavitt, the wife of Mr. Horowitz, (vi) an aggregate of 322,500 shares of common stock held by two trusts and a custodian account for the benefit of Mr. Horowitz’s three children and (vii) 2,291 shares of common stock held by Horowitz Partners, a general partnership of which Mr. Horowitz is a partner. Includes (i) 1,947,791 shares of common stock held by Mr. Horowitz, (ii) 2,171,372 shares of common stock held by CMH, (iii) 250,000 shares of common stock subject to currently exercisable warrants held by Mr. Horowitz (iv) 750,000 shares of common stock subject to currently exercisable options held by Mr.Horowitz, (v) 67,471 shares of common stock owned by Donna Slavitt, the wife of Mr. Horowitz, (vi) an aggregate of 322,500 shares of common stock held by two trusts and a custodian account for the benefit of Mr. Horowitz’s three children and (viii) 2,291 shares of common stock held by Horowitz Partners, a general partnership of which Mr. Horowitz is a partner. - 29 - Includes 2,171,372 shares of common stock.Corey M. Horowitz, by virtue of being the sole officer and shareholder of CMH, has sole power to vote and dispose of the shares of common stock owned by CMH. Gary Horowitz, by virtue of being the trustee of the Logan Zev Horowitz 1999 Trust and the Dylan Max Horowitz 1999 Trust, has sole power to vote and dispose of the shares of common stock owned by each of the trusts.Corey M. Horowitz, by virtue of being custodian for Zachary Jordon Horowitz, has the sole power to vote and dispose of such shares. Corey M. Horowitz, Gary Horowitz, Cindy Horowitz and Syd Horowitz, by virtue of being a general partner of Horowitz Partners, may each be deemed to have shared power to vote and dispose of the shares owned by Horowitz Partners. Includes (i) 2,578,385 shares of common stock and (ii) 66,667 shares of common stock subject to currently exercisable warrants, based on a Form 4 filed by Mr.Heinemann with the Securities and Exchange Commission on June 13, 2011. Includes 133,333 shares of common stock and 66,667 shares of common stock subject to currently exercisable warrants owned by Mr.Heinemann. Includes (i) 1,366,230 shares of common stock and (ii) 973,429 shares of common stock subject to currently exercisable warrants held by Hound Partners Offshore Fund, LP.Hound Performance LLC is the general partner Hound Partners Offshore Fund, L.P.The aforementioned beneficial ownership is based in part upon Amendment No. 3 to Schedule 13G jointly filed by Hound Partners, LLC, Hound Performance LLC, Jonathan Auerbach, Hound Partners, L.P. and Hound Partners Offshore Fund, LP, with the Securities and Exchange Commission on February6, 2012.Jonathan Auerbach, by virtue of being the managing member of Hound Performance LLC has the power to vote and dispose of the securities held by Hound Partners Offshore Fund, L.P. Includes 973,429 shares of common stock subject to currently exercisable warrants owned by Hound Partners Offshore Fund, L.P. Includes (i) 137,583 shares of common stock and (ii) 109,905 shares of common stock subject to currently exercisable warrants owned by Blackwell Partners LLC.Hound Partners, LLC is the investment manager of Blackwell Partners LLC.The aforementioned beneficial ownership is based in part upon Amendment No. 3 to Schedule 13G jointly filed by Hound Partners LLC, Hound Performance LLC, Jonathan Auerbach, Hound Partners, LP and Hound Partners Offshore Fund, LP with the Securities and Exchange Commission on February6, 2012.Jonathan Auerbach by virtue of being the managing member of Hound Partners LLC has the power to vote and dispose of the securities held by Blackwell Partners, LLP. Includes 109,905 shares of common stock subject to currently exercisable warrants owned by Blackwell Partners, LLC. Includes 166,667 shares of common stock subject to currently exercisable warrants owned by Graham Partners, L.P. Harold W. Berry III, as the general partner of Graham Partners, L.P., has the power to vote and dispose of the securities owned by Graham Partners, L.P. - 30 - Includes (i) 444,633 shares of common stock and (ii) 166,667 shares of common stock subject to currently exercisable warrants owned by Aurelian Partners, L.P.Brian Horey, as general partner of Aurelian Partners, L.P., has sole power to vote and dispose of the securities owned by Aurelian Partners, L.P. Includes 166,667 shares of common stock subject to currently exercisable warrants owned by Aurelian Partners, L.P. Includes (i) 66,667 shares of common stock and (ii) 33,333 shares of common stock subject to currently exercisable warrants owned by Brian T. Horey SEP-IRA, Charles Schwab & Co. Custodian. Includes 33,333 shares of common stock subject to currently exercisable warrants owned by Brian T. Horey SEP-IRA, Charles Schwab & Co. Custodian. Includes 33,333 shares of common stock subject to currently exercisable warrants owned by Zaykowski Limited Partners, L.P.Paul Zaykowski, as the general partner of Zaykowski Limited Partners, L.P., has the sole power to vote and dispose of the securities owned by Zaykowski Limited Partners, L.P. Includes 33,333 shares of common stock subject to currently exercisable warrants owned by Zaykowski Qualified Partners, L.P. Paul Zaykowski, as the general partner of Zaykowski Qualified Partners, L.P., has the sole power to vote and dispose of the securities owned by Zaykowski Qualified Partners, L.P. Includes 70,833 shares of common stock subject to currently exercisable warrants owned by Lewis Opportunity Fund, L.P.W. Austin Lewis IV as general partner/portfolio manager has the sole power to vote and dispose of the securities owned by Lewis Opportunity Fund, L.P. Includes 12,500 shares of common stock subject to currently exercisable warrants owned by LAM Opportunity Fund, L.P.W. Austin Lewis IV, as General Partner/Portfolio Manager, has the sole power to vote and dispose of the securities owned by LAM Opportunity Fund. Includes (i) 29,578 shares of common stock and (ii) 54,000 shares of common stock subject to currently exercisable warrants. Includes 54,000 shares of common stock subject to currently exercisable warrants owned by Mr.Matoldi. Includes 37,500 shares of common stock subject to currently exercisable warrants owned by Mr. Brimberg. Includes 16,500 shares of common stock subject to currently exercisable warrants Owned by Mr. Tomlinson. - 31 - Includes (i) 15,040 shares of common stock and (ii) 2,520 shares of common stock, subject to currently exercisable warrants owned by Mr. Pilkington. Includes 2,520 shares of common stock subject to currently exercisable warrants owned by Mr. Pilkington. Includes (i) 75,000 shares of common stock owned by Singer Fund, L.P. and (ii) 95,840 shares of common stock subject to currently exercisablewarrants owned by Mr.Singer.Eric Singer has sole power to vote and dispose of the shares owned by Singer Fund, L.P. Includes 95,840 shares of common stock subject to currently exercisable warrants owned by Mr.Singer. Includes (i) 7,500 shares of common stock and (ii) 37,800 shares of common stock subject to currently exercisable warrants owned by Mr. Reifler. Includes 37,800 shares of common stock subject to currently exercisable warrants owned by Mr. Reifler. Includes (i) 7,500 shares of common stock and (ii) 37,800 shares of common stock subject to currently exercisable warrants owned by Ms. Bergman. Includes 37,800 shares of common stock subject to currently exercisable warrants owned by Ms. Bergman. Includes 57,212 shares of common stock subject to currently exercisable warrants owned by the Charles T. Close and Leslie Close IRA. Includes 15,788 shares of common stock subject to currently exercisable warrants owned by Mr. Davidson. - 32 - PLAN OF DISTRIBUTION This offering is self-underwritten; neither we nor the selling stockholders have employed an underwriter for the sale of common stock by the selling stockholders.We will bear all expenses in connection with the preparation of this Prospectus.The selling stockholders will bear all expenses associated with the sale of their common stock including commissions and brokerage fees. The selling stockholders may offer their shares of common stock directly or through pledgees, donees, transferees or other successors in interest in one or more of the following transactions: · ordinary brokerage transactions in which the broker-dealer solicits purchasers; · block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; · purchases by a broker-dealer as principal and resale by the broker-dealer for its account; · an exchange distribution in accordance with the rules of the applicable exchange; · privately negotiated transactions; · broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; · a combination of any such methods of sale; and · any other method permitted pursuant to applicable law. The selling stockholders may offer their shares of common stock at any of the following prices: · fixed prices that may be changed; · market prices prevailing at the time of sale; · prices related to such prevailing market prices; and · at negotiated prices. The selling stockholders may effect transactions by selling shares to or through broker-dealers, and all such broker-dealers may receive compensation in the form of discounts, concessions, or commissions from the selling stockholders and/or the purchasers of shares of common stock for whom such broker-dealers may act as agents or to whom they sell as principals, or both (which compensation as to a particular broker-dealer might be in excess of customary commissions). - 33 - Any broker-dealer acquiring common stock from the selling stockholders may sell the shares either directly, in its normal market-making activities, through or to other brokers on a principal or agency basis or to its customers.Any such sales may be at prices then prevailing on the OTC Bulletin Board or at prices related to such prevailing market prices or at negotiated prices to its customers or a combination of such methods.The selling stockholders and any broker-dealers that act in connection with the sale of the common stock hereunder may be deemed to be “underwriters” within the meaning of Section 2(11) of the Securities Act; any commission received by them and any profit on the resale of shares as principal might be deemed to be underwriting discounts and commissions under the Securities Act.Any such commissions, as well as other expenses incurred by the selling stockholders and applicable transfer taxes, are payable by the selling stockholders. The selling stockholders reserve the right to accept, and together with any agent of the selling stockholder, to reject in whole or in part any proposed purchase of the shares of common stock.The selling stockholders will pay any sales commissions or other seller’s compensation applicable to such transactions. We have not registered or qualified offers and sales of shares of the common stock under the laws of any country other than the United States.To comply with certain states’ securities laws, if applicable, the selling stockholders will offer and sell their shares of common stock in such jurisdictions only through registered or licensed brokers or dealers.In addition, in certain states the selling stockholders may not offer or sell shares of common stock unless we have registered or qualified such shares for sale in such states or we have complied with an available exemption from registration or qualification. Any shares of common stock offered under this Prospectus that qualify for sale pursuant to Rule 144 of the Securities Act may also be sold under Rule 144 rather than pursuant to this Prospectus. The selling stockholders with respect to any purchase or sale of shares of common stock are required to comply with Regulation M promulgated under the Securities Exchange Act of 1934, as amended.In general, Rule 102 under Regulation M prohibits any person connected with a distribution of securities (the “Distribution”) from directly or indirectly bidding for, or purchasing for any account in which he or she has a beneficial interest, any of such securities or any right to purchase such securities, for a period of one business day before and after completion of his or her participation in the Distribution (we refer to that time period as the “Distribution Period”). During the Distribution Period, Rule 104 under Regulation M prohibits the selling stockholders and any other persons engaged in the Distribution from engaging in any stabilizing bid or purchasing of our common stock except for the purpose of preventing or retarding a decline in the open market price of our common stock.No such person may effect any stabilizing transaction to facilitate any offering at the market.Inasmuch as the selling shareholders will be reoffering and reselling our common stock at the market, Rule 104 prohibits them from effecting any stabilizing transaction in contravention of Rule 104 with respect of our common stock. There can be no assurance that the selling stockholders will sell any or all of the shares offered by them hereunder or otherwise. - 34 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS THE FOLLOWING DISCUSSION AND ANALYSIS SHOULD BE READ IN CONJUNCTION WITH OUR FINANCIAL STATEMENTS, INCLUDING THE NOTES THERETO, INCLUDED ELSEWHERE IN THIS PROSPECTUS. EXCEPT FOR THE HISTORICAL INFORMATION CONTAINED HEREIN, THIS DISCUSSION CONTAINS FORWARD-LOOKING STATEMENTS THAT INVOLVE RISKS AND UNCERTAINTIES, INCLUDING, BUT NOT LIMITED TO, THOSE DISCUSSED IN THE SECTION HEREIN ENTITLED "RISK FACTORS" OF THIS PROSPECTUS AS WELL AS THOSE RISKS DISCUSSED IN THIS SECTION AND ELSEWHERE IN THIS PROSPECTUS. BECAUSE SUCH STATEMENTS INVOLVE RISKS AND UNCERTAINTIES, ACTUAL RESULTS MAY DIFFER MATERIALLY FROM THOSE EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. OVERVIEW Our principal business is the acquisition, development, licensing and protection of our intellectual property. We presently own six patents covering various telecommunications and data networking technologies which include, among others, patents covering the delivery of power over Ethernet (“PoE”) cables for the purpose of remotely powering network devices, such as wireless access ports, IP phones and network based cameras, over Ethernet networks and systems and methods of transmission of audio, video and data over computer and telephony networks.In addition, we continually review opportunities to acquire or license additional intellectual property.Our strategy is to pursue licensing and strategic business alliances with companies in the industries that manufacture and sell products that make use of the technologies underlying our intellectual property as well as with other users of the technology who benefit directly from the technology including corporate, educational and governmental entities. To date, we have focused our efforts on licensing our patent (U.S. Patent No. 6,218,930) covering the control of power delivery over Ethernet cables (the “Remote Power Patent”).As of December31, 2011, we had entered into 11 license agreements with respect to our Remote Power Patent which, among others, include license agreements with Cisco, Extreme Networks, Inc., Netgear, Inc., Microsemi Corporation and D-Link (See Note [J] to our financial statements included in this Prospectus).Our current strategy includes continuing to pursue licensing opportunities for our Remote Power Patent from vendors of PoE equipment in order to resolve possible infringement of the Remote Power Patent by such vendors.Our strategy also includes the possible acquisition of additional intellectual property assets in the future to develop, commercialize, license or otherwise monetize such intellectual property.In addition, we may enter into strategic relationships with third parties to develop, commercialize, license or otherwise monetize their intellectual property.The form of such relationships may differ depending upon the opportunity and may include, among other things, a strategic investment in such third party, the provision of financing to such third party or the formation of a joint venture with such third party for the purpose of monetizing its intellectual property assets. - 35 - In September2011, we initiated patent litigation against 16 data networking equipment manufacturers in the United States District Court for the Eastern District of Texas, Tyler Division, for infringement of our Remote Power Patent.Named as defendants in the lawsuit, excluding related parties, were Alcatel-Lucent USA, Inc., Allied Telesis, Inc., Avaya Inc., AXIS Communications Inc., Dell, Inc., GarrettCom, Inc., Hewlett-Packard Company, Huawei Technologies USA, Juniper Networks, Inx., Motorola Solutions, Inc., NEC Corporation, Polycom Inc., Samsung Electronics Co., Ltd., ShoreTel, Inc., Sony Electronics, Inc., and Transitions Networks, Inc.Network-1 seeks monetary damages based upon reasonable royalties.Several of the defendants (Samsung, Polycom, Alcatel, ShorTel and Allied Telesis) have filed motions to dismiss the complaint for failure to state a cause of action.Network-1 has filed opposition in response to the motions to dismiss.All such motions are pending. In July 2010, we announced that we had agreed to settle our patent litigation pending in the United States District Court for the Eastern District of Texas, Tyler Division, against Adtran, Inc, Cisco Systems, Inc. and Cisco-Linksys, LLC, (collectively, “Cisco”), Enterasys Networks, Inc., Extreme Networks, Inc., Foundry Networks, Inc., and 3Com Corporation, Inc.As part of the settlement, Adtran, Cisco, Enterasys, Extreme Networks and Foundry Networks each entered into a settlement agreement with us and entered into non-exclusive licenses for our Remote Power Patent (the “Licensed Defendants”).Under the terms of the licenses, the Licensed Defendants paid us aggregate upfront payments of approximately $32 million and also agreed to license the Remote Power Patent for its full term, which expires in March 2020.In accordance with our Settlement and License Agreement, dated May 25, 2011, which expanded upon the July 2010 agreement, Cisco is obliged to pay us royalties (which began in the first quarter of 2011) based on its sales of PoE products up to maximum royalty payments per year of $8 million through 2015 and $9 million per year thereafter for the remaining term of the patent.The royalty payments are subject to certain conditions including the continued validity of our Remote Power Patent, and the actual royalty amounts received may be less than the caps stated above, as was the case in 2011.Due to our annual royalty rate structure with Cisco which includes declining rates as the volume of PoE product sales increase during the year, annual royalties from Cisco are anticipated to be highest in the first quarter and decline for each of the remaining quarters of the year.Under the terms of the Agreement, if we grant other licenses with lower royalty rates to third parties (as defined in the Agreement), Cisco shall be entitled to the benefit of the lower royalty rates provided it agrees to the material terms of such other license.Under the terms of the Agreement, we have certain obligations to Cisco and if we materially breach such terms, Cisco will be entitled to stop paying royalties to us.This would have a material adverse effect on our business, financial condition and results of operations.For more details about the July 2010 settlement, please see our Current Reports on Form 8-K filed with the Securities and Exchange Commission on July 20, 2010 and June 1, 2011. For the years ended 2011 and 2010, our royalty revenue from Cisco constituted 87% and 79% of our revenue, respectively.Due to our annual royalty rate structure with Cisco which includes declining rates as the volume of PoE product sales increase during the year, royalties from Cisco are anticipated to be highest in the first quarter of the year and decline for each of the remaining quarters of the year. At December 31, 2011, we had net operating loss carryforwards (NOLs) totaling approximately $27,000,000 expiring through 2029, with a future tax benefit of approximately $9,450,000.During 2011, as a result of the Company’s recent results and projected future operating results, management determined that a portion of the NOL was more likely than not to be utilized resulting in the recording of a one-time, non-cash tax benefit.Accordingly, at December31, 2011, $6,903,000 has been recorded as a deferred tax benefit on the Company’s balance sheet and $6,903,000 (or $0.22 per share on a diluted basis) has also been recorded as income for the year ended December31, 2011.To the extent that we earn income in the future, we will report income tax expense and such expense attributable to federal income taxes will reduce the recorded income tax benefit asset reflected on the balance sheet.Management will continue to evaluate the recoverability of the NOL and adjust the deferred tax asset appropriately.Utilization of NOL credit carryforwards can be subject to a substantial annual limitation due to ownership change limitations that could occur in the future, as required by Section 382 of the Internal Revenue Code of 1986, as amended, as well as similar state provisions. - 36 - RESULTS OF OPERATIONS: Year Ended December31, 2011 Compared to Year Ended December31, 2010 Revenue.We had revenue of $7,398,000 for the year ended December31, 2011 (“2011”) as compared to revenue of $33,037,000 for the year ended December31, 2010 (“2010”).All such revenue was related to the receipt of royalties pursuant to license agreements for our Remote Power Patent.The revenue for 2010 includes $32,320,000 received from the settlement of our patent litigation in July 2010 (See Note J[2] to our financial statements included in this Prospectus).Excluding the July 2010 settlement payments of $32,320,000, royalty revenue was $717,000 for 2010 as compared to royalty revenue of $7,398,000 for 2011. Cost of Revenue.We had a cost of revenue of $2,160,000 and $9,595,000 for 2011 and 2010, respectively.Included in the cost of revenue for 2010 were significant costs associated with the settlement of our patent litigation in July 2010 (See Note J[2]to our financial statements included in this Prospectus) including contingent legal fees of $7,471,000 payable to our patent litigation counsel (See Note E[2] to our financial statements included in this Prospectus) and $1,651,000 of bonus compensation payable to our Chairman and Chief Executive Officer pursuant to his employment agreement (See Note I to our financial statements included in this Prospectus).Included in the cost of revenue for 2011 were contingent legal fees of $1,736,000 incurred to our patent litigation counsel and $370,000 of bonus compensation payable to our Chairman and Chief Executive Officer pursuant to his employment agreement. Gross Profit.The gross profit for 2011 was $5,292,000 or 71.5% of our revenue as compared to $23,442,000 or 70.9% of our revenue.The decrease in gross profit of $18,150,000 for 2011 was largely attributable to our patent litigation settlement in July 2010. General and Administrative Expenses.General and administrative expenses include overhead expenses, and finance, accounting, legal and other professional services incurred by us.General and administrative expenses decreased by $1,315,000 from $3,771,000 for 2010 to $2,456,000 for 2011, due primarily to decreased legal fees and expenses as compared to such fees and expenses associated with our July 2010 patent litigation settlement (See Note E[2] to our financial statements included in this Prospectus).General and administrative expenses for 2011 include a payment of $250,000 to our Chairman and Chief Executive Officer to reduce certain royalty bonus compensation (See Note H[2] to our financial statements included in this Prospectus).We also incurred additional patent expenses of $1,000,000 in 2011 relating to net royalties due with respect to our purchase of the Remote Power Patent (See Note C to our financial statements included in this Prospectus). - 37 - Interest Income.Interest income for 2011 was $48,000 as compared to interest income of $41,000 for 2010. Operating Income.We had an operating income of $1,533,000 for 2011 compared with operating income of $19,269,000 for 2010, which we achieved primarily as a result of our patent litigation settlement in July 2010 (See Note J[2] to our financial statements included in this Prospectus). Income taxes (Benefit).State and local income taxes (benefit) of ($9,000) and $74,000 were recorded for 2011 and 2010, respectively. Deferred Tax Benefit/NOLs.At December 31, 2011, we had net operating loss carryforwards (NOLs) totaling approximately $27,000,000 expiring through 2029, with a future tax benefit of approximately $9,450,000.During 2011, as a result of the Company’s recent results and projected future operating results, management determined that a portion of the NOL was more likely than not to be utilized resulting in the recording of a one-time, non-cash tax benefit.Accordingly, at December31, 2011, $6,903,000 has been recorded as a deferred tax benefit on the Company’s balance sheet and $6,903,000 (or $0.22 per share on a diluted basis) has also been recorded as income for the year ended December31, 2011.To the extent we earn income in the future, we will report income tax expense and such expense attributable to federal income taxes will reduce the recorded income tax benefit asset reflected on the balance sheet.Management will continue to evaluate the recoverability of the NOL and adjust the deferred tax asset appropriately.Utilization of NOL credit carryforwards can be subject to a substantial annual limitation due to ownership change limitations that could occur in the future, as required by Section 382 of the Internal Revenue Code of 1986, as amended, as well as similar state provisions. Net Income.As a result of the foregoing, we realize net income of $8,493,000 or $0.33 per share (basic) and $0.27 per share (diluted) for 2011 compared with net income of $19,236,000 or $0.79 per share (basic) and $0.67 per share (diluted) for 2010. LIQUIDITY AND CAPITAL RESOURCES: We have financed our operations primarily from royalty revenue from licensing our Remote Power Patent.In accordance with our patent litigation settlement achieved in July 2010, we received aggregate upfront payments of approximately $32 million and Cisco agreed to pay us quarterly royalties (which began for the first quarter of 2011) (See Note J[2] to our financial statements included in this Prospectus). As of December 31, 2011 our principal sources of liquidity consisted of working capital of approximately of $20,402,000 which includes cash and cash equivalents of approximately $20,661,000.As of March1, 2012, we had cash and cash equivalents of approximately $20,500,000.We believe based on our current cash position and projected licensing revenue from our existing licensing agreements that we will have sufficient cash to fund our operations for the foreseeable future, although this may not be the case. - 38 - We maintain our cash primarily in savings accounts. We do not have any derivative financial instruments.Accordingly, we do not believe that our investments have significant exposure to interest rate risk. Working capital decreased by $204,000 to $20,402,000 at December 31, 2011 from $20,606,000 at December 31, 2010.The decrease in working capital was primarily due to decreased cash and cash equivalents of $687,000, an investment in marketable securities of $556,000 and decreased royalty receivables of $579,000 partially offset by decreased current liabilities of $439,000. Net cash provided by (used in) operating activities for 2011 was $1,967,000 compared to net cash provided of $19,994,000 for 2010.The net cash provided by operating activities for 2010 includes $19,236,000 of net income primarily due to receipt of $32,320,000 from settlement of our patent litigation in July 2010.(See Note J[2] to our financial statements included in this Prospectus).The cash provided from operating activities for 2011 resulted from increases in deferred tax assets of $6,903,000 and security deposits of $13,000 and a decrease in accounts payable and accrued expenses of $527,000 plus non-cash items including stock based compensation of $303,000, depreciation and amortization of $9,000 and non-cash consulting fees of $5,000. Cash used in investing activities was $561,000 which was due to the purchase of a bond. The net cash flows from financing activities for 2011 was $2,093,000 consisting of $163,000 of proceeds received from the exercise of options offset by repurchase of treasury stock of $1,973,000 and shares delivered for withholding taxes of $283,000. OFF-BALANCE SHEET ARRANGEMENTS We do not have any off-balance sheet arrangements. CONTRACTUAL OBLIGATIONS We do not have any long-term debt, capital lease obligations, operating lease obligations, purchase obligations or other long-term liabilities except for the lease obligations set forth in Note E[3] to our financial statements included in this Prospectus. - 39 - Critical Accounting Policies: Patents: We own patents that relate to various telecommunications and data networking technologies.We capitalize the costs associated with acquisition, registration and maintenance of the patents and amortize these assets over their remaining useful lives on a straight-line basis. Revenue Recognition: We recognize revenue received from the licensing of our intellectual property in accordance with Staff Accounting Bulletin No. 104, “Revenue Recognition” (“SAB No. 104”) and related authoritative pronouncements.Under this guidance, revenue is recognized when (i) persuasive evidence of an arrangement exists, (ii) all obligations have been performed pursuant to the terms of the license agreement, (iii) amounts are fixed or determinable and (iv) collectability of amounts is reasonably assured. Income Taxes: We utilize the liability method of accounting for income taxes.Under such method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates in effect at the balance sheet date.The resulting assets or liability is adjusted to reflect enacted changes in tax law.Deferred tax assets are reduced, if necessary, by a valuation allowance when the likelihood of realization is not assured. Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Effect of New Accounting Pronouncements: See Note B[14] to our financial statements included in this Prospectus. - 40 - MANAGEMENT The following information includes information each director and executive officer has given us about his age, all positions he holds, his principal occupation and business experience for at least the past five years, and the names of other publicly-held companies of which he currently serves as a director or has served as a director during the past 5 years.In addition to the information presented regarding each director’s specific experience, qualifications, attributes and skills that led our Board to the conclusion that he should serve as a director, we also believe that all of our directors have a reputation for integrity, honesty and adherence to high ethical standards.They each have demonstrated business acumen, exercise sound judgment, as well as a commitment of service to Network-1 and our Board. Information about the number of shares of common stock beneficially owned by each executive officer and director appears on page 50 of this Prospectus under the heading “Security Ownership of Certain Beneficial Owners and Management.”There are no family relationships among any of our directors and executive officers. NAME AGE POSITION Corey M. Horowitz 57 Chairman, Chief Executive Officer and Secretary, Chairman of the Board of Directors David C. Kahn 60 Chief Financial Officer Robert M. Pons 55 Director Laurent Ohana 48 Director Emanuel Pearlman 51 Director Corey M. Horowitz became our Chairman and Chief Executive Officer in December 2003.Mr. Horowitz has also served as Chairman of our Board of Directors since January 1996 and has been a member of our Board of Directors since April 1994.In January 2003, Mr. Horowitz also became our Secretary.Mr.Horowitz is also President and sole shareholder of CMH Capital Management Corp. (“CMH”), a New York investment advisory and private equity firm, which he founded in September 1991. During the period June 2001 through December 2003, CMH rendered financial advisory services to us.From January 1986 to February 1991, Mr. Horowitz was a general partner in charge of mergers and acquisitions at Plaza Securities Co., a New York investment partnership.We believe Mr. Horowitz’s qualifications to serve on our Board of Directors include his significant experience and expertise as an executive in the intellectual property field and his understanding of our intellectual property and the patent acquisition, licensing and enforcement business combined with his private equity and corporate transactional experience. - 41 - David C. Kahn, CPA, became our Chief Financial Officer in January 2004.Since December 1989, Mr. Kahn has provided accounting and tax services on a consulting basis to private and public companies.He also serves as a full-time faculty member of Yeshiva University in New York, a position he has held since August 2000. Robert M. Pons became a director of our company in December 2003.Mr.Pons is currently Chairman of the Board of Directors of Livewire Mobile (OTC:LVWR), a comprehensive one-stop digital content solution for mobile carriers, handset manufacturers and media companies, a position he has had since November 2009.He currently serves as a member of the Board of Directors of PTGI (PTGI), MRV Communications (MRV.PK) and Proxim Wireless (PRXM.PK).From January 2008 until February 2011, Mr. Pons was Senior Vice President of TMNG Global (NasdaqGM:TMNG), a leading provider of professional services to the converging communications media and entertainment industries and the capital formation firms that support it.From January 2004 until April 2007, Mr. Pons served as President and Chief Executive Officer of Uphonia, Inc. (PK:UPHN) (previously SmartServ Online, Inc.), a wireless applications service provider.From August 2003 until January 2004, Mr. Pons served as Interim Chief Executive Officer of SmartServ Online, Inc. on a consulting basis.From March 1999 to August 2003, he was President of FreedomPay, Inc., a wireless device payment processing company.During the period January 1994 to March 1999, Mr.Pons was President of Lifesafety Solutions, Inc., an enterprise software company.Mr.Pons was a director of Arbinet (Nasdaq: ARBX) from April 2009 to February 2011.Mr. Pons has over 20 years of management experience with telecommunications companies including MCI, Inc., Sprint, Inc. and Geotek, Inc.We believe Mr. Pon’s qualifications to serve on our Board include his experience and expertise in various technology businesses combined with his significant experience as an executive and director. Laurent Ohana became a director of our company in September 2005.Mr. Ohana is currently the Managing Partner of Parkview TMB LLC (“Parkview”), a company engaged in merchant banking activities, including making investments in and providing strategic advisory services to information technology firms in the US and internationally.From 1999 to 2002, Mr. Ohana was the CEO of Inlumen, Inc., a company engaged in providing private label web-based financial portals to financial institutions.From 1994 to 2004, Mr. Ohana was the managing partner of New Media Capital LLC, a technology venture capital and advisory firm.From 1987 to 1993, Mr. Ohana was a corporate attorney at Fried Frank Harris Shriver & Jacobson.We believe Mr. Ohana’s qualifications to serve on our Board include his significant investment and financial advisory experience. Emanuel Pearlman became a director of our company in January 2012.Mr. Pearlman currently serves as Chairman and CEO of Liberation Investment Group, LLC, a New York based investment management and financial consulting firm, a position he has held since January 2003.From December 2009 to the present, Mr. Pearlman has served on the board of Fontainebleau Miami JV, LLC as Chairman of the audit and compensation committee, from September 2010 to the present he served as Chairman of the Board of Empire Resorts, Inc. (NASDAQ: NYNY), and since January 2012 he has served on the board of Dune Energy, Inc. (OTCBB: DUNR.OB) where he is Chairman of the nominating & governance committee.From October 2006 to March 2010, Mr. Pearlman served on the board of Multimedia Games, Inc. (NASDAQ: MGAM).Mr. Pearlman was previously a director of our company from December 1999 to December 2002.We believe Mr. Pearlman’s qualifications to serve on our Board include his significant investment and financial experience and expertise combined with his Board experience. - 42 - Key Consultant Jonathan Greene has served as a consultant to our company since December 2004 providing technical and marketing analysis for our intellectual property portfolio.Mr.Greene also serves as a member of our Technical Advisory Board.From April 2006 to February 2009, Mr.Greene served as a marketing consultant for Avatier Corporation, a developer of identity management software.From August 2003 until December 2004, he served as a consultant to Neartek, Inc., a storage management software company (August 2003 until October 2003) and Kavado Inc., a security software company (November 2003 until December 2004).From January 2003 until July 2003, Mr. Greene served as Director of Product Management for FalconStor Software, Inc., a storage management software company.From December 2001 through December 2002, Mr.Greene served as our Senior Vice President of Marketing and Business Development, at a time when we were engaged in the development, marketing and licensing of security software.From December 1999 until September 2001, he served as Senior Vice President of Marketing for Panacya Inc., a vendor of service management software.Mr.Greene has also held positions at System Management ARTS (SMARTS), Computer Associates, Cheyenne Software and Data General. Committees of the Board of Directors Audit Committee We do not currently have a separate audit committee.Our Board of Directors functions as our audit committee in accordance with Section 3(a)58(A) of the Securities Exchange Act of 1934.While we are not listed on NYSE AMEX, our Board has adopted its independence rules in making its determination of director independence.Three of our four directors, Robert Pons, Laurent Ohana and Emanuel Pearlman, are considered independent directors based upon the standard of independence adopted by the Board of Directors as promulgated under Rule 803A of the Company Guide of NYSE AMEX (“AMEX”).Corey M. Horowitz, who does not meet the NYSE AMEX requirement for director independence, is also a board member as well as our Chairman and Chief Executive Officer. As part of our internal control procedures, our three independent directors (Robert Pons, Laurent Ohana and Emanuel Pearlman) receive quarterly and annual financial statements and consult with our independent accountants prior to filing such financial statements with the SEC.Emanuel Pearlman qualifies as an audit committee financial expert under applicable SEC rules. Compensation Committee Robert Pons is currently the sole member of our Compensation Committee and served in that capacity since 2009.The Compensation Committee is responsible for recommending compensation for our executive officers (subject to Board approval), including bonuses and benefits, and administration of our compensation programs, including our Stock Option Plan.Since the Compensation Committee currently consists of a single member, all recommendations of the Compensation Committee concerning compensation for our executive officers are subject to approval by our Board of Directors. - 43 - Nominating Committee We do not currently have a separate nominating committee.Our Board of Directors functions as our nominating committee. Technical Advisory Board In November 2004 we established a Technical Advisory Board to assist us with our strategic business plan of maximizing the value of our intellectual property.Upon joining our Technical Advisory Board, each member was issued a five (5) year option to purchase 17,500 shares (fully vested) of our common stock at an exercise price equal to the closing price of the shares on the date of appointment to the Technical Advisory Board. The members of the Technical Advisory Board include: George Conant, former CEO and Chairman of the Board of Directors of Merlot Communications, Inc., a broadband communications solutions provider, during the period 2000 – 2006.Prior to joining Merlot Communications, Inc., Mr. Conant co-founded Xyplex, Inc., a manufacturer of data communications equipment and network management software, where he held the positions of Vice President of Engineering, Vice President of Technology and Chief Technology Officer. Prior to Xyplex, Mr. Conant was employed by Digital Equipment Corporation, where he worked as a network architect. Mr. Conant received a BS and a Masters in theoretical mathematics from the University of Michigan. Ron Keenan, Engineering Manager, Dapco Industries,a developer and manufacturer of ultrasonic test systems.From 2006 to 2008, he was CEO of IP Infotainment, Limited, a network services company.From 1997 until 2006, Mr.Keenan served as Chief Technology Officer of Merlot Communications, Inc.Mr. Keenan is an expert on the convergence of telecommunications and data who, prior to co-founding Merlot, founded QFR USA Corporation, a high-tech firm engaged in developing custom ASICs for advanced and cost-effective communications systems.He had previously founded two other development firms.He also served as advanced engineering project director at TIE/Communications, Inc., where he developed the TIE 612 Electronic Key System, the first "skinny wire" telephone system and one of the largest selling key systems in history.Mr. Keenan received his BS in Electrical Engineering from the Milwaukee School of Engineering and has more than 20 years experience in advanced analog and digital design techniques. Andrew Maslow, Director of Industrial Affairs, Memorial Sloan-Kettering Cancer Center.Mr. Maslow heads the intellectual property activities of Sloan-Kettering which includes licensing activities of the Center’s technology and management of its patent portfolio.Annual licensing revenue exceeds $60 million.Prior to joining Sloan-Kettering, Mr. Maslow was Associate Director of the Office of Science and Technology of Columbia University where he was responsible for the development, patenting and licensing of inventions originating at the university.Mr. Maslow is a Registered Patent Attorney. - 44 - Boris Katzenberg, independent electrical engineering consultant and entrepreneur.From 2008 to 2009, Mr. Katzenberg was Vice President Engineering, Aventura Technology, Inc., a manufacturer of next generation video surveillance solutions.From 2003 to 2008, he was Senior Electrical Engineer, Ortronics, Inc., a structured cabling solutions provider.Mr. Katzenberg has held numerous positions during his 28-year career in the Telecom and Datacom industries.He has been a force in the fields of power delivery and signal integrity systems, and has lent his expertise in the development of many innovative and cutting-edge technologies.From 1997 to 2002, he was a senior electrical engineer at Merlot Communications, Inc., where he invented the technology underlying our Remote Power Patent.He has also been active in the IEEE 802.3at Task Force, developing the next generation Power over Ethernet standard and continues to be responsible for the evaluation of new technologies and their development into viable products for Aventura Technology, Inc. Jonathan Greene also serves as a member of the Technical Advisory Board (see page 43 hereof for a description of Mr. Greene’s background). EXECUTIVE COMPENSATION The following table summarizes compensation, for the years ended December 31, 2011 and December31, 2010, awarded to, earned by or paid to our Chief Executive Officer (“CEO”) and to each of our executive officers who received total compensation in excess of $100,000 for the year ended December 31, 2011 for services rendered in all capacities to us (collectively, the “Named Executive Officers”). Summary Compensation Table Annual Compensation Long Term Compensation Awards Name and Principal Position Year Salary ($) Bonus ($) Option Awards($)(3) All Other Compensation($)(1) Total($) Corey M. Horowitz Chairman and Chief Executive Officer David C. Kahn Chief Financial Officer $409,000 $389,000 $176,000 (4) $269,000 (6) $32,000 (8) $19,000 (9) — — — We have concluded that the aggregate amount of perquisites and other personal benefits paid in 2011 and 2010 to either Mr. Horowitz or Mr. Kahn did not exceed $10,000. Mr. Horowitz received the following bonus payments for 2011: (i) an annual bonus of $150,000 for 2011 which was paid in January 2012 and (ii) royalty bonus compensation of $369,922 pursuant to his employment agreement (See “Employment Agreements-Termination of Employment and Change In-Control Arrangements” on page 46 of this Prospectus).Mr. Horowitz received the following bonus compensation for 2010: (i) a discretionary annual bonus of $350,000 for 2010 which was paid in March 2011 and (ii) royalty bonus compensation of $1,651,000 pursuant to his employment agreement. - 45 - The amounts in this column represent the grant date fair value of option awards granted to the Named Executive Officer in the applicable year in accordance with FASB ASC Topic 718.See Note D[1] to our Financial Statements included in this Prospectus for a discussion of the assumptions made by our company in determining the grant date fair value. The aggregate grant date fair values for 2011 reflects an incremental value of $28,000 due to (i) a three year extension of the expiration date of a warrant, approved on May 20, 2011, to purchase 300,000 shares of common stock, exercisable at $0.68 per share, held by CMH Capital Management Corp., an entity wholly owned by Mr. Horowitz, which warrant was to expire on July 11, 2011 and (ii) an option to purchase 20,000 shares of common stock, exercisable at $0.68 per share, held by Mr. Horowitz, which was to expire on October 20, 2011.The aggregate grant date fair value for 2011 also includes $148,000 for the portion that vested in 2011 of an option to purchase 750,000 shares of common stock, at an exercise price of $0.83 per share, granted to Mr. Horowitz on June 8, 2009. Includes $250,000 paid to Mr.Horowitz in consideration of his agreement to reduce his bonus compensation payable to him pursuant to his employment agreement with respect to proceeds from patents other than the Remote Power Patent from 12.5% to 10% (See "Executive Compensation – Employment Agreement, Termination of Employment and Change-In-Control Arrangements as set forth on page 46 of this Prospectus). The aggregate grant date fair value for 2010 reflects an incremental value of $121,000 due tothree-year extensions of expiration dates, approved on April16, 2010, of options held by Mr. Horowitz to purchase (i) 750,000 shares of common stock and (ii) 5,000 shares of common stock which were due to expire on April 18, 2010 and September 19, 2010, respectively.The aggregate grant date fair value for 2010 also includes $148,000 for the portion that vested in 2010 of options to purchase 750,000 shares of common stock granted to Mr. Horowitz on June 8, 2009.On April 16, 2010 our Board of Directors also approved a three year extension of warrants to purchase 250,000 shares of common stock originally issued to CMH, which was assigned to Mr. Horowitz in 2010. Consists of consulting fees paid to Mr. Kahn for his services as Chief Financial Officer. Includes the aggregate grant date fair value for 2011 of a 5 year option issued in February 2011 to Mr. Kahn to purchase 100,000 shares of common stock, exercisable at $1.59 per share. The aggregate grant date fair value for 2010 reflects an incremental value of $11,000 due to a three-year extension of the expiration date of an option, approved by our Board of Directors on April16, 2010, to purchase 75,000 shares, exercisable at $0.68 per share, which was to expire on August4, 2010.The aggregate grant date fair value for 2010 also includes $8,000 for the portion that vested in 2010 of options to purchase 100,000 shares of common stock granted to Mr. Kahn on December 18, 2008. Narrative Disclosure to Summary Compensation Table Employment Agreements, Termination of Employment and Change-In-Control Arrangements On June8, 2009, we entered into an Employment Agreement (the “Agreement”) with Corey M. Horowitz pursuant to which he continues to serve as our Chairman and Chief Executive Officer for a three year term at an annual base salary of $375,000 (retroactive to April1, 2009) for the first year and increasing 5% on each of April1, 2010 and April1, 2011.Mr.Horowitz also receives a cash bonus in an amount no less than $150,000 on an annual basis for the three year term of the Agreement.For the years ended December31, 2011 and December31, 2010, Mr.Horowitz received an annual cash bonus of $150,000 and $350,000, respectively.In connection with the Agreement, Mr. Horowitz was issued a ten (10) year option to purchase 750,000 shares of our common stock at an exercise price of $0.83 per share, which vests in equal quarterly amounts of 62,500 shares beginning June30, 2009 through March31, 2012, subject to acceleration upon a change of control.Mr. Horowitz shall forfeit the balance of unvested shares if his employment has been terminated “For Cause” (as defined) by us or without "Good Reason" (as defined) by Mr.Horowitz.In addition to the aforementioned option grant and in accordance with the Agreement, we extended for an additional five (5) years the expiration dates of all options (an aggregate of 417,500 shares) expiring in the calendar year 2009 owned by Mr.Horowitz. - 46 - Under the terms of the Agreement, Mr. Horowitz also receives additional bonus compensation in an amount equal to 5% of our royalties or other payments (exclusive of proceeds from the sale of our patents which is covered below) with respect to our Remote Power Patent (U.S. Patent No. 6,218,930), and 10% (as amended on March16, 2011) of our royalties and other payments with respect to our other patents besides the Remote Power Patent (the “Additional Patents”) (all before deduction of payments to third parties including, but not limited to, legal fees and expenses and third party license fees) actually received from licensing our patented technologies (including patents owned as of the date of the Agreement and acquired or licensed on an exclusive basis during the period in which Mr.Horowitz continues to serve as an executive officer of our company) (the “Royalty Bonus Compensation”).For the years ended December 31, 2011 and December 31, 2010, Mr. Horowitz earned Royalty Bonus Compensation of $369,922 and $1,651,074, respectively.To the extent that any Royalty Bonus Compensation results from our settlement with a third party and CoreyM. Horowitz and CMH Capital Management Corp., an entity owned by Mr.Horowitz, are required to release any rights or participate in any settlement arrangement, any Royalty Bonus Compensation arising in such circumstances shall be paid 65% to CoreyM. Horowitz and 35% to CMH Capital Management Corp., unless otherwise agreed by us, Mr.Horowitz or CMH.In addition, during the term of his employment, Mr.Horowitz shall also be entitled to additional bonus compensation equal to (i) 5% of the gross proceeds from the sale of our Remote Power Patent and 10% (as amended on March 16, 2011) of the gross proceeds from the sale of the Additional Patents, and (ii) 5% of the gross proceeds from the merger of our company with or into another entity.The Royalty Bonus Compensation shall continue to be paid to Mr.Horowitz for the life of each of our patents with respect to licenses entered into with third parties during Mr.Horowitz’s term of employment or at anytime thereafter, whether Mr. Horowitz is employed by us or not; provided, that, Mr. Horowitz’s employment has not been terminated by us “For Cause” (as defined) or terminated by Mr. Horowitz without “Good Reason” (as defined).In the event that Mr. Horowitz’s employment is terminated by us “Other Than For Cause” (as defined) or by Mr. Horowitz for “Good Reason” (as defined), Mr. Horowitz shall also be entitled to (i) a lump sum severance payment of 12 months base salary, (ii) a minimum annual bonus of $150,000 and (iii) accelerated vesting of all unvested options and warrants. In connection with the Agreement, Mr. Horowitz has also agreed not to compete with us as follows: (i) during the term of the agreement and for a period of 12 months thereafter if his employment is terminated “Other Than For Cause” (as defined) provided he is paid his 12 month base salary severance amount and (ii) for a period of two years from the termination date, if terminated “For Cause” by us or “Without Good Reason” by Mr.Horowitz. On February3, 2011, we entered into a new agreement with DavidC. Kahn pursuant to which he continues to serve as our Chief Financial Officer through December31, 2012.In consideration for his services, Mr. Kahn was compensated at the rate of $9,000 per month for the year ended December31, 2011 and is compensated at the rate of $9,450 per month for the year ended December31, 2012.In connection with the agreement, Mr. Kahn was also issued a five (5) year option (the “Option”) to purchase 100,000 shares of our common stock at an exercise - 47 - price of $1.59 per share.The Option vested 50,000 shares on the date of grant and the balance of the shares (50,000) vested on the one year anniversary date (February3, 2012) from the date of grant.The agreement further provides that we may terminate the agreement at any time for any reason.In the event Mr.Kahn’s services are terminated without “Good Cause” (as defined), he will be entitled to the lesser of (i) six months base monthly compensation or (ii) the remaining balance of the monthly compensation payable through December31, 2012. Profit Sharing 401(k) Plan We offer all employees who have completed a year of service (as defined) participation in a 401(k) retirement savings plan.401(k) plans provide a tax-advantaged method of saving for retirement.We expensed matching contributions of $32,500 under the 401(k) plan for the years ended December 31, 2011 and December31, 2010. Director Compensation We compensate each director who is not an employee of our company by granting to each such outside director (upon joining the Board) stock options to purchase 50,000 shares of our common stock, at an exercise price equal to the closing price of our common stock on the date of grant, with the options vesting over a one year period in equal quarterly amounts.In addition, we pay our non-management directors cash director fees of $10,000 per quarter.In addition, commencing in the year 2012, we also grant each non-management director, on an annual basis, an option to purchase 25,000 shares of common stock.Subject to the discretion of the Compensation Committee and the Board of Directors, non-management directors may also receive additional option grants on an annual basis.No options were issued to non-management directors for the year ended December31, 2011. The following table sets forth the compensation paid to all persons who served as members of our board of directors (other than our Named Executive Officers) during the year ended December31, 2011.No director who is also a Named Executive Officer received any compensation for services as a director in 2011. Name Option Awards All other Compensation ($) Total Robert Pons $ — Laurent Ohana Represents director's fees payable in cash to each of Mr.Pons and Mr.Ohana of $10,000 per quarter for 2011. The aggregate grant date fair for 2011 calculated in accordance with FASB ASC Topic 718 reflects an incremental value of $0.08 due to a three year extension of the expiration date, approved by the Board of Directors on May 20, 2011, of a warrant to purchase 50,000 shares of common stock, exercisable at $0.68 per share, owned by Mr. Ohana.See Note D[1] to our financial statements included in this Prospectus for a discussion of the assumptions made by our company in determining the grant date fair value. - 48 - Outstanding Equity Awards at December 31, 2011 The following table sets forth information relating to unexercised and outstanding options for each Named Executive Officer as of December31, 2011: Number of Securities Underlying Unexercised Option Name Exercisable Unexercisable Option Exercise Price ($) Option Expiration Date Corey M. Horowitz 687,500(1) 62,500(1) 06/08/19 Chairman and CEO — 02/28/12 — 04/16/12 — 03/16/12 — 11/26/14 — 11/26/14 — 04/18/13 — 10/08/13 300,000(3) — 07/11/14 — 10/20/14 — 06/22/14 — 10/25/14 — 9/19/13 — 2/28/13 David Kahn 50,000(2) 50,000(2) 2/03/16 Chief Financial Officer — 08/04/13 100,000(4) — 12/18/13 The vesting dates of the options which are not fully vested at December 31, 2011 are:(1) 62,500 shares on a quarterly basis beginning June30, 2009 through March31, 2012; and (2) 50,000 shares on February 3, 2011 (date of grant) and 50,000 shares on February 3, 2012. (3)Represents warrants held by CMH Capital Management Corp., an entity in which Mr. Horowitz is the sole stockholder, officer and director. (4)Includes options to purchase an aggregate of 51,000 shares of our common stock transferred to Mr. Kahn’s children by gift. - 49 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of our common stock as of March 15, 2012 (i) each person known by us to be the beneficial owner of more than 5% of our outstanding shares of common stock, (ii) each of our directors, (iii) each of our executive officers, and (iv) all of our executive officers and directors as a group. NAME AND ADDRESS OF BENEFICIAL OWNER AMOUNT AND NATURE OF BENEFICIAL OWNERSHIP PERCENTAGE OF COMMON STOCK BENEFICIALLY OWNED(2) Corey M. Horowitz(3) 29.6% CMH Capital Management Corp(4) 8.5% Steven D. Heinemann (5) 10.3% Jonathan Auerbach(6) 9.7% Hound Partners Offshore Fund, L.P.(7) 8.8% Barry Rubenstein(8) 8.0% Woodland Services Corp.(9) 5.4% Emigrant Capital Corporation (10) Paul Milstein Revocable 1998 Trust New York Private Bank & Trust Corporation Emigrant Bancorp. Inc. Emigrant Savings Bank 5.1% David C. Kahn(11) 1.2% Robert Pons(12) * Emanuel Pearlman(13) * Laurent Ohana(14) * All officers and directors as a group (5 Persons) 30.8% *Less than 1%. Unless otherwise indicated, we believe that all persons named in the above table have sole voting and investment power with respect to all shares of common stock beneficially owned by them.Unless otherwise indicated the address for each listed beneficial owner is c/o Network-1 Security Solutions, Inc., 445 Park Avenue, Suite 1018, New York, New York 10022. - 50 - A person is deemed to be the beneficial owner of securities that can be acquired by such person within 60 days from March1, 2012 upon the exercise of options, warrants or convertible securities. Each beneficial owner's percentage ownership is determined by assuming that options, warrants and convertible securities held by such person (but not those held by any other person) and which are exercisable or convertible within 60 days have been exercised and converted.Assumes a base of 25,693,712 shares of our common stock outstanding. Includes (i) 1,947,791 shares of common stock held by Mr. Horowitz, (ii) 4,130,209 shares of common stock subject to currently exercisable stock options held by Mr. Horowitz, (iii)2,171,372 shares of common stock held by CMH Capital Management Corp. (“CMH”), an entity solely owned by Mr. Horowitz, (iv) 250,000 shares of common stock subject to currently exercisable warrants held by Mr.Horowitz, (v) 67,471 shares of common stock owned by Donna Slavitt, the wife of Mr. Horowitz, (vi) an aggregate of 322,500 shares of common stock held by two trusts and a custodian account for the benefit of Mr. Horowitz’s three children and (vii) 2,291 shares of common stock held by Horowitz Partners, a general partnership of which Mr. Horowitz is a partner. Includes (i) 2,171,372 shares of common stock.Corey M. Horowitz, by virtue of being the sole officer, director and shareholder of CMH, has the sole power to vote and dispose of the shares of common stock owned by CMH. Includes (i) 2,578,835 shares of common stock and (ii) 66,667 shares of common stock subject to currently exercisable warrants owned by Mr.Heinemann.The aforementioned beneficial ownership is based upon a Form 4 filed by Mr.Heinemann with the Securities and Exchange Commission on June 13, 2011.The address for Mr.Heinemann is c/o First New York Securities, L.L.C., 90 Park Avenue, 5th Floor, New York, New York 10016. Includes (i) 137,583 shares of common stock and 109,905 shares of common stock subject to currently exercisable warrants owned by Blackwell Partners LLC, and (ii) 1,366,230 shares of common stock and 973,429 shares of common stock subject to currently exercisable warrants held by Hound Partners Offshore Fund, LP.Jonathan Auerbach is the managing member of Hound Performance, LLC and Hound Partners, LLC.Hound Performance, LLC is the general partner of Hound Partners Offshore Fund, L.P.Hound Partners, LLC is the investment manager of Hound Partners Offshore Fund, L.P. and Blackwell Partners LLC.The securities may be deemed to be beneficially owned by Hound Performance, LLC, Hound Partners LLC and Jonathan Auerbach.The aforementioned beneficial ownership is based in part upon Amendment No. 3 to Schedule 13G jointly filed by Hound Partners, LLC, Hound Performance, LLC, Jonathan Auerbach, Hound Partners, L.P. and Hound Partners Offshore Fund, LP, with the Securities and Exchange Commission on February 6, 2012.Jonathan Auerbach, by virtue of being the managing member of Hound Performance, LLC and Hound Partners, LLC, has the power to vote and dispose of the securities held by Hound Partners, LP, Hound Partners Offshore Fund, L.P. and Blackwell Partners, LLP. Includes (i) 1,366,230 shares of common stock and (ii) 973,429 shares of common stock subject to currently exercisable warrants held by Hound Partners Offshore Fund, LP. - 51 - Includes (i) 150,012 shares of common stock held by Mr. Rubenstein, (ii) 20,000 shares of common stock subject to currently exercisable stock options held by Mr. Rubenstein, and (iii) 792,726, 583,483, 309,316, 194,810 and 1,049 shares of common stock held by Woodland Venture Fund, Seneca Ventures, Woodland Partners, Brookwood Partners, L.P. and Marilyn Rubenstein, respectively.The aforementioned beneficial ownership by Mr. Rubenstein is based upon Amendment No. 7 to Schedule 13D jointly filed by Mr. Rubenstein and related parties with the Securities and Exchange Commission on November 14, 2007 and a Form 4 filed by Mr. Rubenstein with the Securities and Exchange Commission on October 26, 2007.Barry Rubenstein and Woodland Services Corp. are the general partners of Woodland Venture Fund and Seneca Ventures. Barry Rubenstein is the general partner of Brookwood Partners, L.P.Barry Rubenstein is the President and sole director of Woodland Services Corp. Marilyn Rubenstein is the wife of Barry Rubenstein.Barry Rubenstein, by virtue of being a General Partner of Woodland Venture Fund, Seneca Ventures and Brookwood Partners, L.P. and the President and sole director of Woodland Services Corp., may be deemed to have the sole power to vote and dispose of the securities held by Woodland Venture Fund, Seneca Ventures, Woodland Partners and Brookwood Partners, L.P.The address of Barry Rubenstein is 68 Wheatley Road, Brookville, New York 11545. Includes (i) 792,726 shares of common stock owned by Woodland Venture Fund and (ii) 583,483 shares of common stock owned by Seneca Ventures.Woodland Services Corp. and Barry Rubenstein are the general partners of Woodland Venture Fund and Seneca Ventures.The aforementioned beneficial ownership of Woodland Services Corp. is based upon Amendment No. 7 to Schedule 13D jointly filed by Woodland Services Corp. and related parties with the Securities and Exchange Commission on November 14, 2007.Barry Rubenstein, by virtue of being President and the sole director of Woodland Services Corp., may be deemed to have the sole power to vote and dispose of the shares owned by Woodland Services Corp.The address of Woodland Services Corp. is 68 Wheatley Road, Brookville, New York 11545. Emigrant Capital Corporation (“Emigrant Capital”) is a wholly owned subsidiary of Emigrant Savings Bank (“ESB”), which is a wholly-owned subsidiary of Emigrant Bancorp, Inc. (“EBI”) which is a wholly-owned subsidiary of New York Private Bank & Trust Corporation (“NYPBTC”).The Paul Milstein Revocable 1998 Trust (the “Trust”) owns 100% of the voting stock of NYPBTC.ESB, EBI, NYPBTC and the Trust each may be deemed to be the beneficial owner of the shares of common stock and warrants held by Emigrant Capital.The aforementioned is based upon a Schedule 13G/A filed jointly by Emigrant Capital, ESB, EBI, NYPBTC, the Trust and others with the Securities and Exchange Commission on January 12, 2005.Howard Milstein, by virtue of being an officer of New York Private Bank and Trust Corporation and trustee of the Paul Milstein Revocable 1998 Trust, both indirect owners of Emigrant Capital Corporation, may be deemed to have sole power to vote and dispose of the securities owned by Emigrant Capital Corporation.The address of Emigrant Capital Corporation is 6 East 43rd Street, 8th Floor, New York, New York 10017. - 52 - Includes (i) 27,757 shares of common stock, (ii) 224,000 shares of common stock subject to currently exercisable stock options owned by Mr. Kahn and (iii) 15,118 shares of common stock owned by Stephanie Kahn, a daughter of David Kahn and 34,000 shares of common stock subject to currently exercisable stock options held by Stephanie Kahn and Rebecca Kahn, also a daughter of David Kahn. Includes 50,000 shares of common stock and 127,500 shares subject to currently exercisable stock options issued to Mr. Pons.Does not include options to purchase 22,500 shares that are not currently exercisable. Includes 15,000 shares of common stock subject to currently exercisable stock options issued to Mr. Pearlman.Does not include options to purchase 60,000 shares that are not currently exercisable. Includes 2,500 shares subject to currently exercisable options issued to Mr.Ohana.Does not include options to purchase 22,500 shares that are not currently exercisable. The Equity Compensation Plan information presented in Item 5 of this Prospectus is incorporated herein in its entirety. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE On April16, 2010, our Board of Directors approved a three year extension of the expiration dates (which were to expire in 2010) for certain outstanding options and warrants to purchase an aggregate of 1,205,000 shares of our common stock, exercisable at $0.68 per share, held by CoreyM. Horowitz, our Chairman and Chief Executive Officer, and an affiliated entity (an aggregate of 1,005,000 shares), David Kahn (75,000 shares), our Chief Financial Officer, and two consultants (an aggregate of 125,000 shares). On March 16, 2011 our employment agreement, dated June 8, 2009, with CoreyM. Horowitz, our Chairman and Chief Executive Officer, was amended pursuant to which, in consideration of a payment of $250,000, Mr. Horowitz agreed to reduce Additional Bonus Compensation and Royalty Bonus Compensation (as such terms are defined in Section 5(b)(ii) of the agreement) payable to him from the proceeds of patents other than the Remote Power Patent from 12.5% to 10%.(See “Executive Compensation – Employment Agreements, Termination of Employment and Change-In-Control Arrangements” as set forth on page 46 of this Prospectus). On May 20, 2011, our Board of Directors approved three year extensions of the expiration dates (which were to expire in 2011) for certain outstanding options and warrants to purchase an aggregate of 1,095,218 shares of our common stock, exercisable at $0.13 and $0.68 per share, which included options and warrants held by Corey M. Horowitz, our Chairman and Chief Executive Officer, and an affiliated entity (aggregate of 835,218 shares), David Kahn (75,000 shares), our Chief Financial Officer, and Robert Pons (50,000 shares) and Laurent Ohana (100,000 shares), both directors.The extensions of the expiration dates for Mr. Horowitz (515,218 shares), David Kahn (75,000 shares), Robert Pons (50,000 shares) and Laurent Ohana (50,000 shares) were subsequently cancelled in December 2011 as the holders exercised such options prior to the original expiration dates of such options. - 53 - On October 17, 2011, we repurchased 114,815 shares of our common stock from Laurent Ohana, a member of our Board of Directors, at an aggregate purchase price of $155,000 or $1.35 per share (the fair market value at the date of purchase).The repurchase was part of our stock repurchase program to repurchase up to $4,000,000 of our common stock (See Note K to our financial statements included in this Prospectus). Review, Approval or Ratification of Transactions with Related Persons Our Board of Directors is responsible for reviewing and approving or ratifying related-persons transactions.A related person is any executive officer, director, nominee for director or more than 5% stockholder of the Company, including immediate family members, and any entity owned or controlled by such persons.In addition, pursuant to our Code of Ethics, all of our officers, directors and employees are to avoid conflicts of interest and to refrain from taking part or exercising influence in any transaction in which such party’s personal interest may conflict with the best interest of the Company.There are no written procedures governing any review of related person transactions. DESCRIPTION OF SECURITIES Our authorized capital stock consists of 50,000,000 shares of common stock, par value $.01 per shares, and 10,000,000 shares of preferred stock, par value $.01 per share.As of the date of this Prospectus, we have outstanding 25,693,712 shares of common stock and no outstanding shares of preferred stock. Common Stock Holders of our common stock are entitled to one vote per share on all matters submitted to a vote of stockholders.There are no cumulative voting rights for the election of directors, which means that the holders of more than 50% of such outstanding shares voting for the election of directors can elect all of the directors standing for election.Subject to the rights of any outstanding class or series of preferred stock created by the authority of our Board of Directors, holders of common stock are entitled to receive dividends as and when declared by our Board of Directors out of funds legally available therefor.Subject to the rights of any outstanding class or series of preferred stock created by the authority of our Board of Directors, in the event of the liquidation, dissolution or winding up of our company, the holder of each share of common stock is entitled to share equally in the balance of any of the assets of our company available for distribution to stockholders.Outstanding shares of common stock do not have subscription or conversion rights and there are no redemption or sinking fund provisions applicable thereto.Holders of common stock have no preemptive rights to purchase pro-rata portions of newly issued common stock or preferred stock. Preferred Stock Our Board is authorized, subject to any limitations prescribed by Delaware law, to provide for the issuance of additional shares of preferred stock in one or more series, to establish from time to time the number of shares to be included in each such series, to fix the rights, preferences and privileges of the shares of each wholly unissued series and any qualifications, limitations or restrictions thereon, and to increase or decrease the number of shares of any such - 54 - series (but not below the number of shares of such series then outstanding), without any further vote or action by the stockholders.Our Board may authorize the issuance of preferred stock with voting or conversion rights that could adversely affect the voting power or other rights of the holders of our common stock.Thus, the issuance of preferred stock may have the effect of delaying, deferring or preventing a change in control of our company.Our company has no current plan to issue any shares of preferred stock. Warrants and Options As of the date of this Prospectus, there are outstanding options and warrants to purchase an aggregate of 8,014,336 shares of our common stock at exercise prices ranging from $0.12 to $3.75.To the extent that outstanding options and warrants are exercised, stockholder percentage ownership will be diluted and any sales in the public market of the common stock underlying such options and warrants may adversely affect prevailing market prices for our common stock. With respect to our $5,000,000 private offering completed on April 16, 2007, we issued to ten (10) investors five (5) year warrants to purchase an aggregate of 1,666,667 shares of common stock, at an exercise price of $2.00 per share, which underlying shares are being registered for resale in this Prospectus pursuant to a registration rights agreement with such investors.On March11, 2009, our Board of Directors adjusted the exercise price of the warrants to $1.75 per share.In connection with the private offering, we also issued to our two placement agents five (5) year warrants to purchase an aggregate of 360,000 shares of our common stock, of which 5,040 warrants have been exercised, 234,960 shares are currently exercisable at $1.50 per share and 120,000 shares are currently exercisable at $2.00 per share, which underlying shares are being registered for resale in this Prospectus pursuant to a registration rights agreement with such investors.The expiration date of all such warrants is April16, 2012. Transfer Agent The Transfer Agent for our common stock is American Stock Transfer and Trust Company, 59 Maiden Lane, New York, New York 10038. LEGAL MATTERS The validity of the securities offered hereby will be passed upon for us by the law firm of Eiseman Levine Lehrhaupt & Kakoyiannis, P.C., 805 Third Avenue, New York, New York.Sam Schwartz, a member of such firm, owns 25,584 shares of our common stock. EXPERTS Our financial statements as of December31, 2011 and 2010 and for each of the years then ended appearing in this Prospectus and Registration Statement have been audited by Radin, Glass Co., LLP, independent registered public accounting firm, as set forth in their report thereon appearing elsewhere herein, and are included in reliance upon such report given upon authority of said firm as experts in accounting and auditing. - 55 - DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our Certificate of Incorporation and Bylaws provide our directors with protection for breaches of their fiduciary duties to us and our shareholders.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our directors, officers or persons controlling us pursuant to the foregoing provisions, we have been informed that it is the SEC’s opinion that such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by us of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC.You may read and copy any document we file at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549 on official business days during the hours of 10:00 a.m. – 3:00 p.m.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Our SEC filings are also available to you on the SEC’s Internet site at http://www.sec.gov. This Prospectus is part of a Post-Effective Amendment on Form S-1 to the Form SB-2 and Form S-2 Registration Statement filed by us with the SEC under the Securities Act and therefore omits certain information in the Registration Statement. We have also filed exhibits with the Registration Statement that are not included in this Prospectus, and you should refer to the applicable exhibit for a complete description of any statement referring to any document.You can inspect a copy of the Registration Statement and its exhibits, without charge, at the SEC’s Public Reference Room, and can copy such material upon paying the SEC’s prescribed rates. You may also request a copy of our filings at no cost by writing or telephoning us at: Network-1 Security Solutions, Inc. 445 Park Avenue, Suite 1020 New York, New York10022 Attention: Corey M. Horowitz, Chairman and Chief Executive Officer (212) 829-5770 - 56 - NETWORK-1 SECURITY SOLUTIONS, INC. Page Index to Financial Statements Report of independent registered public accounting firm F-1 Balance sheets as of December31, 2011 and 2010 F-2 Statements of income and comprehensive income for the years ended December31, 2011 and 2010 F-3 Statements of changes in stockholders' equity for the years ended December31, 2011 and 2010 F-4 Statements of cash flows for the years ended December31, 2011 and 2010 F-5 Notes to financial statements F-6 NETWORK-1 SECURITY SOLUTIONS, INC. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Network-1 Security Solutions, Inc. We have audited the accompanying balance sheets of Network-1 Security Solutions, Inc. as of December 31, 2011 and 2010 and the related statements of incomeand comprehensive income, changes in stockholders’ equity and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Network-1 Security Solutions, Inc. as of December 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Radin, Glass & Co., LLP New York, New York March8, 2012 F-1 NETWORK-1 SECURITY SOLUTIONS, INC. Balance Sheets December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities — Royalty receivables Other current assets Total Current Assets OTHER ASSETS: Deferred tax asset — Patent, net of accumulated amortization Security deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $0.01 par value; authorized 50,000,000 shares; 25,037,518 and 25,931,879 issued and outstanding at December 31, 2011 and 2010, respectively 250,000 259,000 Additional paid-in capital Accumulated deficit ) ) Other comprehensive income (loss) ) — TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to financial statements F-2 NETWORK-1 SECURITY SOLUTIONS, INC. Statements of Income and Comprehensive Income Years Ended December 31, ROYALTY REVENUE $ $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES: General and administrative Additional patent expense — Non-cash compensation TOTAL OPERATING EXPENSES OPERATING INCOME OTHER INCOME (EXPENSES): Interest income, net INCOME BEFORE INCOME TAXES $ INCOME TAXES (BENEFIT): Current ) Deferred ) — Total Income Taxes (Benefits) ) NET INCOME $ $ Net Income Per Share Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted NET INCOME $ $ OTHER COMPREHENSIVE INCOME, NET OF TAX: Unrealized gain (loss) arising during the period ) — COMPREHENSIVE INCOME $ $ See notes to financial statements F-3 NETWORK-1 SECURITY SOLUTIONS, INC. Statement of Changes in Stockholders' Equity For the Years Ended December 31, 2011 and 2010 Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Capital Deficit Income Equity Balance – December 31, 2009 $ $ $ ) — $ Granting of options — Proceeds from exercise of options and warrants — — Extensions of expiration dates of options — Dividend paid — — — ) — ) Net income — Balance – December 31, 2010 ) — Granting of options — Proceeds from exercise of options and warrants — — Extensions of expiration dates of options and warrants — Cancellation of options and warrants extensions — — ) — — ) Value of shares delivered to fund withholding taxes ) ) — ) — ) Treasury stock purchased and retired ) ) — ) — ) Unrealized gain (loss) on bonds — ) ) Net income — Balance – December 31, 2011 $ $ $ ) $ ) $ See notes to financial statements F-4 NETWORK-1 SECURITY SOLUTIONS, INC. Statements of Cash Flows Years Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Non-cash consulting fee — Source (use) of cash from changes in operating assets and liabilities: Royalty receivables ) Prepaid insurance ) Security deposits ) — Deferred tax asset ) — Accounts payable and accrued expenses ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS USED IN INVESTING ACTIVITIES: ) — CASH FLOWS FROM FINANCING ACTIVITIES: Dividend paid — ) Value of shares delivered to fund withholding taxes ) — Repurchase of treasury stock ) — Proceeds from exercises of options and warrants NET CASH (USED IN) FINANCING ACTIVITIES ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, Beginning CASH AND CASH EQUIVALENTS, Ending $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the years for: Interest — — Taxes $ $ See notes to financial statements F-5 NETWORK-1 SECURITY SOLUTIONS, INC. Notes to Financial Statements December 31, 2011 and 2010 Note A - The Company Network-1 Security Solutions, Inc. (the “Company”) is engaged in the acquisition, development, licensing and protection of its intellectual property.The Company presently owns six patents that relate to various telecommunications and data networking technologies and include, among other things, patents covering the delivery of power over Ethernet ("PoE") cables for the purpose of remotely powering network devices, such as wireless access ports, IP phones and network based cameras, over PoE networks and systems and methods of transmission of audio, video and data over computer and telephony networks.The Company’s strategy is to pursue licensing and strategic alliances with companies in industries that manufacture and sell products that make use of the technologies underlying its intellectual property as well as with other users of the technologies who benefit directly from the technologies including corporate, educational and governmental entities.To date, the Company has focused its efforts on licensing its remote power patent (U.S. Patent No. 6,218,930) covering the control of power delivery over Ethernet cables (the “Remote Power Patent”).The Company has entered eleven (11) license agreements with respect to its Remote Power Patent.The Company’s current strategy includes continuing to pursue licensing opportunities for its Remote Power Patent from vendors of PoE equipment in order to resolve possible infringement of its Remote Patent by such vendors.In addition, the Company seeks to acquire additional intellectual property assets to develop, commercialize, license or otherwise monetize such intellectual property.The Company continually reviews opportunities to acquire or license additional intellectual property.In addition, the Company may enter into strategic relationships with third parties to develop, commercialize, license or otherwise monetize their intellectual property. Note B –Summary of Significant Accounting Policies [1] Cash and cash equivalents: The Company considers all highly liquid short-term investments purchased with an original maturity of three months or less to be cash equivalents. Cash and cash equivalents as of December 31 are composed of: Cash $ $ Money market fund Total $ $ [2] Marketable securities Marketable securities are classified as available-for-sale and are recorded as fair market value.Unrealized gain and losses are reported as other comprehensive income.Realized gains and losses are included in income in the period they are realized.The Company's marketable securities consist of a corporate bond (face value $500,000) with a 5% coupon and a maturity date of June 2015. [3] Revenue recognition: The Company recognizes revenue received from the licensing of its intellectual property in accordance with Staff Accounting Bulletin No. 104, "Revenue Recognition" ("SAB No. 104") and related authoritative pronouncements.Under this guidance, revenue is recognized when (i) persuasive evidence of an arrangement exists, (ii) all obligations have been performed pursuant to the terms of the license agreement, (iii) amounts are fixed or determinable and (iv) collectability of amounts is reasonably assured. [4] Patents: The Company owns patents that relate to various telecommunications and data networking technologies.The Company capitalizes the costs associated with acquisition, registration and maintenance of the patents and amortizes these assets over their remaining useful lives on a straight-line basis. F-6 NETWORK-1 SECURITY SOLUTIONS, INC. Note B – Summary of Significant Accounting Policies(continued) [5] Impairment of long-lived assets: Intangible assets with finite lives are tested for impairment whenever events or circumstances indicate that the carrying amount may not be recoverable.Accordingly, the Company records impairment losses on long-lived assets used in operations or expected to be disposed of when indicators of impairment exist and the undiscounted cash flows expected to be derived from those assets are less than carrying amounts of those assets.During the years ended December31, 2011 and 2010, there was no impairment to the Company's patents. [6] Income taxes: The Company utilizes the liability method of accounting for income taxes.Under such method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates in effect at the balance sheet date.The resulting asset or liability is adjusted to reflect enacted changes in tax law.Deferred tax assets are reduced, if necessary, by a valuation allowance when the likelihood of realization is not assured. [7] Earnings (Loss) Per Share Basic Earnings (loss) per share is calculated by dividing the net income (loss) by the weighted average number of outstanding common shares during the period.Diluted per share data included the dilutive effects of options, warrants and convertible securities.Potential shares of 9,779,697 and 10,569,240 at December31, 2011 and 2010, respectively, consisted of options and warrants.Computations of basic and diluted weighted average common shares outstanding are as follows: Weighted-average common shares outstanding - basic Dilutive effect of options and warrants Weighted-average common shares outstanding - diluted Options and Warrants excluded from the computation of diluted income (loss) per share because the effect of inclusion would have been anti-dilutive 4,662,252 6,371,825 [8] Use of estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. F-7 NETWORK-1 SECURITY SOLUTIONS, INC. Note B – Summary of Significant Accounting Policies(continued) [9] Financial instruments: The carrying amounts of cash and cash equivalents, accounts payable and accrued expenses approximate their fair value due to the short period to maturity of these instruments.The investment in a corporate bond is reported at the closing price reported on the active market on which the bond is traded. [10] Stock-based compensation: The Company accounts for its stock-based compensation at fair value estimated on the grant date using the Black-Scholes option pricing model. See Note D[1] for further discussion of the Company’s stock-based compensation. [11] Allowancefor Doubtful Accounts: The Company uses estimates to determine the amount of the allowance for doubtful accounts necessary to reduce accounts receivable to their expected net realizable value.There was no allowance for doubtful accounts at December 31, 2011 and 2010. [12] Fair Value Measurements: Accounting Standard Codification (“ASC”) Topic 820 (“ASC 820”) utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels.The following is a brief description of those three levels: ● Level 1: Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. ● Level 2: Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. ● Level 3: Unobservable inputs that reflect the reporting entity’s own assumptions. The Company’s financial assets subject to fair value measurements and the necessary disclosures are as follows: Fair Value as of December Fair Value Measurements at December 31, 2011 Using Fair Value Hierarchy 31, 2011 Level 1 Level 2 Level 3 Cash and cash equivalents $ $ $
